

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.3




PRIVATE LABEL CREDIT CARD PLAN AGREEMENT


BETWEEN


SPIRIT OF AMERICA NATIONAL BANK


AND


ARIZONA MAIL ORDER COMPANY, INC.




DATED AS OF August 25, 2008















PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 


 


 
 

--------------------------------------------------------------------------------

 





TABLE OF CONTENTS




SECTION 1.
DEFINITIONS
1
SECTION 2.
THE PLAN
9
SECTION 3.
OPERATION OF THE PLAN
19
SECTION 4.
REPRESENTATIONS AND WARRANTIES OF AMO
24
SECTION 5.
COVENANTS OF AMO
26
SECTION 6.
REPRESENTATIONS AND WARRANTIES OF BANK
29
SECTION 7.
COVENANTS OF BANK
30
SECTION 8.
INDEMNIFICATION
32
SECTION 9.
TERM, EXPIRATION AND TERMINATION
34
SECTION 10.
MISCELLANEOUS
38
SCHEDULE 2.1(a)
 
2
Schedule 2.1(b)
Service Standards
7
Schedule 2.3
OPERATING PROCEDURES
8
Schedule 2.5(a)
Marketing Promotions
11
Schedule 2.5(b)
Marketing Funds
12
SCHEDULE 2.7
 
13
CREDIT CRITERIA
 
13
Schedule 2.8
Monthly Master File Information
16
Schedule 2.9(c)
Bank Enhancement Marketing Services
19
Schedule 3.1
Cross-Shopping
20
Schedule 3.6(d)
Summary of Rates and Fees
21
Schedule 3.11
Non-Competition
23
Schedule 3.13
Bank Reports
24
APPENDIX A
AMO Businesses and AMO Brands and AMO Marks
25







 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
 

--------------------------------------------------------------------------------

 

RIVATE LABEL CREDIT CARD PROGRAM AGREEMENT




THIS PRIVATE LABEL CREDIT CARD PLAN AGREEMENT is effective as of the 25th day of
August, 2008, and is entered into between Arizona Mail Order Company, Inc., a
Delaware corporation (“Arizona Mail Order” or “AMO”), and SPIRIT OF AMERICA
NATIONAL BANK, a national banking association with its principal office at 1103
Allen Drive, Milford, Ohio 45150 (hereinafter referred to as “Bank”).






WITNESSETH:






WHEREAS, pursuant to the Crosstown Traders Business Purchase/Sale Agreement (as
defined below), Norm Thompson has agreed to acquire all of the issued and
outstanding shares of capital stock of Arizona Mail Order; and


WHEREAS, prior to the date hereof, Bank has operated the Crosstown Traders
Program   under which Bank has extended credit under the Crosstown Traders
Accounts and issued Crosstown Traders Credit Cards to Crosstown Traders Credit
Cardholders (as such capitalized terms are defined below); and


WHEREAS, AMO has requested that Bank continue to extend credit to qualifying
individuals, in the form of private label open-ended credit card accounts
(including the Crosstown Traders Program Accounts), for the purchase of Goods
and/or Services from AMO through its Sales Channels and to issue Credit Cards to
such individuals in a manner substantially similar to that in which it has
operated the Crosstown Traders Program, on the terms set forth herein, following
Closing until the Conversion or earlier expiration of the Term as provided
herein (as such capitalized terms are defined below); and


WHEREAS, until the closing under any Account Portfolio Purchase/Sale Agreement,
Bank shall own all the Accounts, and Cardholder payments will be sent to such
location as Bank shall from time to time direct (as such capitalized terms are
defined below); and


WHEREAS, Bank will operate the Plan subject to the terms and conditions as more
fully set forth herein;


NOW THEREFORE, in consideration of the terms and conditions hereof, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby mutually acknowledged by the parties, AMO and Bank agree as follows.


SECTION 1.  DEFINITIONS


1.1           Certain Definitions.  As used herein and unless otherwise required
by the context, the following terms shall have the following respective
meanings.

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
1

--------------------------------------------------------------------------------

 

“Account” shall mean an individual open-end revolving line of credit which is
(i) established by Bank for a Customer pursuant to the terms of a Credit Card
Agreement, (ii) marketed with an AMO Brand or combination of AMO Brands; and
(iii) which can be accessed by a Credit Card issued by Bank to correspond to
such Account; including without limitation the Crosstown Traders Accounts.


“Account Balance” means any and all amounts owing by the Cardholder thereunder,
including principal, accrued finance charges and other fees, whether or not
billed.


“Account Portfolio Purchase/Sale Agreement” shall mean the WFNNB Account
Portfolio Purchase/Sale Agreement or such other agreement entered into by Bank
and an Approved Replacement Purchaser to effect the transfer of ownership and
custody of all or substantially all of the Accounts and receivables with respect
thereto.


“Accounts Receivable “shall mean, as to any Account at the time of reference,
any and all amounts owing on such Account, including, without limitation,
principal balances from Purchases, purchases of AMO Enhancement Marketing
Services, fees related to Protection Programs and Bank Enhancement Marketing
Services, accrued finance charges (whether or not posted or billed to an
Account), late fees, and all other fees and charges assessed on the Accounts,
less any payments and credits received by Bank with respect to the Accounts.
This definition specifically excludes any amounts which have been written-off by
Bank with respect to such Accounts.


 “Address Verification Service” shall mean an adjunct process to the credit
authorization process where the Cardholder’s reported billing address is
verified against the Bank’s address on file for such Cardholder.


“Affiliate” shall mean with respect to a party any entity that is owned by,
owns, or is under common control with such party.


“Agreement” shall mean this Private Label Credit Card Plan Agreement, including
any schedules, exhibits, addenda, and future amendments and supplements hereto.


“AMO” shall mean the party identified by such name in the first paragraph on
Page 1 of this Agreement.


“AMO Brands” shall mean the brand name(s) chosen by AMO to identify the
Accounts, Credit Cards, etc. related to a corresponding AMO Business. No AMO
Brand shall do business using the AMO Brand of another AMO Business, although a
single AMO Business can do business under more than one (1) AMO Brand.  For
instance, as of the Closing Date, the AMO Brands “Bedford Fair Lifestyles” and
“Willow Ridge” comprise a single AMO Business. All AMO Brands are also AMO
Marks, but not vice-versa.  The AMO Brands are set forth on Appendix A.


“AMO Businesses” shall mean the business operations under which AMO operates,
which are set forth on Appendix A under the column entitled “AMO Businesses”.



 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
2

--------------------------------------------------------------------------------

 

“AMO Deposit Account” shall mean the one (1) deposit account (to be used for all
AMO Businesses) maintained by AMO and designated by it in writing to Bank as to
which Bank should direct its payments. See also Section 3.6 (a).


“AMO Mark” shall mean a trademark, service mark, or name owned by or licensed
(and capable of being sublicensed) to AMO relating to the AMO Brands and
designated by AMO to Bank for use in connection with the Plan.


“Applicable Law” shall mean any applicable federal, state or local law, rule, or
regulation, including, without limitation, any directive or guidance of the
Office of the Comptroller of the Currency.


“Applicant” shall mean an individual who is a Customer and applies for an
Account under the Plan.


“Approved Replacement Purchaser” means a bank or financial institution (i)
reasonably acceptable to AMO and Bank, which, notwithstanding the foregoing,
shall include each of the following: World Financial Network National Bank, any
investment fund managed by Golden Gate Private Equity, Inc., Orchard Brands
Corporation, Citigroup, Barclay’s, HSBC, GE Capital, Bank of America and
JP Morgan Chase, any of the respective affiliates of any of the foregoing or any
other entity mutually agreed upon by AMO and Bank and (ii) which enters into a
Program Agreement with AMO.


“Bank” shall mean the party to this Agreement identified in the first paragraph
on Page 1 of this Agreement.


“Bank Mark” shall mean a trademark, service mark, or name owned by or licensed
(and capable of being sublicensed) to Bank and designated by Bank to AMO for use
in connection with the Plan.


“Batch Prescreen” shall mean a process where Bank’s offer of credit is made to
certain Customers prequalified by Bank (per its criteria), in a batch mode
(often but not exclusively within a direct to consumer environment).


“Billing Statement” shall mean Bank’s periodic statement listing the amounts of
Purchases made, credits received, and other information, as required by
Applicable Law and/or deemed desirable by Bank.


“Business Day” shall mean any day, except Saturday, Sunday or a day on which
banks in Ohio are required to be closed.


“Cardholder” shall mean any natural person to whom an Account has been issued by
Bank and/or any authorized user of the Account; including without limitation the
Crosstown Traders Credit Cardholders.


“Card Association” shall mean a nationwide payment clearing network such as
MasterCard International, Inc., Visa U.S.A. Inc., American Express, or Discover,
the

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
3

--------------------------------------------------------------------------------

 

credit accounts and cards related to which are accepted universally in the
retail market place.


“Charge Slip” shall mean a sales receipt, register receipt tape, invoice or
other documentation, whether in hard copy or electronic form, in each case
evidencing a Purchase that is to be charged to a Cardholder’s Account.


“Closing” shall mean the transfer of ownership and custody of all issued and
outstanding shares of Arizona Mail Order from Crosstown Traders, Inc. to Norm
Thompson Outfitters, Inc., as set forth in the Crosstown Traders Business
Purchase/Sale Agreement.


“Closing Date” means the date of the Closing.


“Consumer Personal Information” shall mean that non-public personal information
regarding Applicants, Customers, and Cardholders, including but not limited to
Account information consumer reports, and information derived from consumer
reports, that is subject to protection from publication under Applicable Law.


“Conversion” shall mean the transition of private label credit card services
from Bank to a Program Provider (who shall be an Approved Replacement Purchaser)
pursuant to a Program Agreement.


“Conversion Date” shall mean the date of the closing of a Conversion.


“Conversion Plan” shall mean the plan as set forth on Schedule 2.1 attached
hereto.


“Credit Card” shall mean the credit card issued by Bank to Cardholders,
corresponding to a related Account for the purpose of purchasing Goods and/or
Services pursuant to this Agreement; including, without limitation, the
Crosstown Traders Credit Cards.


“Credit Card Agreement” shall mean the open-end revolving credit agreement
between a Cardholder and Bank governing the Account and Cardholder’s use of the
Credit Card, together with any modifications or amendments which may be made to
such agreement.


“Credit Sales Day” shall mean any day, whether or not a Business Day, on which
Goods and/or Services are sold by AMO through its Sales Channels.


“Credit Slip” shall mean a sales credit receipt or other documentation, whether
in hard copy or electronic form, evidencing (i) a return or exchange of Goods,
or (ii) a credit on an Account as an adjustment by AMO for goodwill or for
Services rendered or not rendered by AMO to a Cardholder.


“Crosstown Traders Accounts” shall mean the private label credit accounts issued
under the Crosstown Traders Program for the AMO Brands.



 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
4

--------------------------------------------------------------------------------

 

“Crosstown Traders Business Purchase/Sale Agreement” shall mean that Stock
Purchase Agreement, dated as of the date hereof, by and between Crosstown
Traders, Inc. and Norm Thompson, under the terms of which Norm Thompson. shall
acquire all of the issued and outstanding shares of capital stock of Arizona
Mail Order.


“Crosstown Traders Credit Cards” shall mean the private label credit cards
issued under the Crosstown Traders Program, used to access Crosstown Traders
Accounts for the AMO Brands.


“Crosstown Traders Credit Cardholders” shall mean those individuals to whom
Crosstown Traders Accounts and Crosstown Traders Credit Cards were issued.


“Crosstown Traders Program” shall mean the private label credit account program
operated by Bank for Arizona Mail Order prior to the Closing Date relating to
the AMO Brands.


“Cross Shopping” shall mean the reciprocal honoring, by different AMO
Businesses, of Accounts corresponding to other AMO Businesses.  See also
Schedule 3.1.


“Customer” shall mean any individual consumer who is a customer or potential
customer of an AMO Business.  Use of the term shall encompass all AMO Businesses
unless the context of the reference dictates otherwise.


“Deferred Program” shall mean a program featuring special repayment terms
approved by Bank, including any one or more of the following: deferred and/or
waived interest, deferred payments, minimum purchase amounts, minimum monthly
payments, and any other terms and conditions set forth by Bank.  Bank offers 60
day Deferred Programs at the Discount Fee set forth on Schedule 1.1.  Any other
Deferred Programs may be made part of this Agreement only by written amendment.


“Deferred Program Purchases” shall mean Purchases made under the terms of any
Deferred Program.


“Discount Fee” shall have the meaning set forth in Schedule 1.1.


“Electronic Customer Service (or eCS)” shall mean a web-based customer service
system Bank makes available on a Bank website.


“Equal Payment Program” shall mean a program featuring special repayment terms,
approved by Bank, including repayment based on equal payments over a
predetermined period of time, and any other terms and conditions set forth by
Bank. As of the date hereof, there are no Equal Payment Programs. Equal Payment
Programs may be made part of this Agreement only by written amendment.


“Equal Payment Program Purchases” shall mean Purchases made under the terms of
any Equal Payment Program.



 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
5

--------------------------------------------------------------------------------

 

“Financial Products” shall mean credit card issuance or payment processing
arrangements or programs similar in purpose to those components of the Plan
(including but not limited to ones involving a credit card) dealing with the
extension of credit and repayment of debt extended to Customers as contemplated
under this Agreement, including cardless, Internet-based or Internet-only
payment vehicles and contactless payment vehicles to be used as devices and/or
methods by Customers to purchase Goods and/or Services.


“Forms” shall have the meaning set forth in Section 2.4.


“Goods and/or Services” shall mean those goods and/or services sold at retail by
AMO through its Sales Channels to the general public for individual, personal,
family or household use.  Use of the term shall encompass all AMO Businesses
unless the context of the reference dictates otherwise.  This definition
specifically excludes goods and services that are sold to Customers by
third-party vendors of AMO and not AMO itself.


“Ineligible Account” has the meaning set forth for such term in the WFNNB
Account Portfolio/Sale Agreement (as in effect as of the date hereof); provided
that any references therein to the “Transfer Date” shall be deemed references to
the date of the closing under any Account Portfolio/Purchase Sale Agreement.


“Initial Term” shall have the meaning set forth in Section 9.1.


“Instant Credit” shall mean an Account application procedure designed to open
Accounts whereby the application information is communicated to Bank either (i)
verbally at Point of Sale; or (ii) systemically during the order entry process.


“IVR” shall mean an interactive voice response system and/or procedure.


“Marketing Fund” shall have the meaning set forth in Section 2.5(b).


“Net Proceeds” shall mean Purchases  less:  (i) credits to Accounts for the
return or exchange of Goods, or a credit on an Account as an adjustment by AMO
for goodwill or for Services rendered or not rendered by AMO to a Cardholder,
all as shown in the Transaction Records (as corrected by Bank in the event of
any computational error), calculated each Business Day; (ii) payments from
Cardholders received by AMO from Cardholders on Bank’s behalf; (iii) applicable
Discount Fees, and (iv) any other amounts owed to or by Bank pursuant to this
Agreement.  See Schedule 1.1


“Net Sales” shall mean Purchases, less credits or refunds for Goods and/or
Services, all as shown in the Transaction Records (as corrected by Bank in the
event of any computational error), calculated each Business Day.


“Net Sales on Regular Revolving Purchases” shall mean Regular Revolving
Purchases, less credits or refunds for Goods and/or Services, all as shown in
the Transaction Records (as corrected by Bank in the event of any computational
error), calculated each Business Day.

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
6

--------------------------------------------------------------------------------

 



“Net Sales on Promotional Program Purchases” shall mean Promotional Program
Purchases, less credits or refunds for Goods and/or Services, all as shown in
the Transaction Records (as corrected by Bank in the event of any computational
error), calculated each Business Day.


“Norm Thompson” means Norm Thompson Outfitters, Inc.


“On-Line Prescreen” shall mean a process where an offer of credit is made to
certain pre-qualified Customers, in real time pre-approved manner, at the POS at
the time of a transaction.


“Operating Procedures” shall mean Bank’s instructions and procedures regarding
the Plan as written by Bank and provided to AMO to be followed by AMO.


“Plan” shall mean the private label credit card plan established and
administered by Bank for Customers by virtue of this Agreement which shall
replace the Crosstown Traders Program in its entirety.


“Plan Documents” shall have the meaning set forth in Section 2.4.


“Plan Year” shall mean each consecutive twelve (12) month period commencing on
the Closing Date (or the first day of the first full calendar month following
the Closing Date if the Closing Date is not the first day of a calendar month)
and each anniversary thereof.
`
“Point of Sale (or POS)” shall mean the physical or electronic location at which
transactions (sales, credits, and returns) take place.  This includes but is not
limited to a point of order entry or website (as applicable).


“Prescreen Acceptance” shall mean a POS process designed to recognize and
activate Bank’s pre-approved batch offers for Accounts for Customers.


“Program Agreement” shall mean the WFNNB Program Agreement or any other
agreement between AMO and a Program Provider for the establishment and
maintenance of private label credit card services for the AMO Brands.


“Program Provider” shall mean World Financial Network National Bank or any other
Person that provides private label credit card services to AMO for the AMO
Brands following the expiration of the Term of this Agreement (or earlier
termination in accordance with the terms hereof) pursuant to a Program
Agreement.


“Promotional Programs” shall mean any special Cardholder payment terms approved
by Bank (in the form of an amendment) for certain Purchases, including without
limitation Deferred Programs and Equal Payment Programs. As of the date hereof,
there are no Promotional Programs. Promotional Programs may be made part of this
Agreement only by written amendment.



 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
7

--------------------------------------------------------------------------------

 

“Promotional Program Purchase” shall mean a Purchase made under the terms of a
Promotional Program.


“Purchase” shall mean a purchase of Goods and/or Services, including without
limitation all applicable taxes and shipping costs, with a specific extension of
credit by Bank to a Cardholder using an Account as provided for under this
Agreement.  The term shall be interpreted to include Regular Revolving Purchases
as well as Promotional Program Purchases unless the context of the reference
clearly indicates otherwise.  Use of the term shall encompass purchases from all
AMO Businesses unless the context of the reference dictates otherwise.


“Regular Revolving Purchases” shall mean Purchases which are not subject to any
Promotional Programs.


“Sales Channels” shall mean those certain sales channels (i.e., websites,
catalogues, etc.) through which AMO sells its Goods and/or Services under the
AMO Brands during the Term (and encompasses all AMO Businesses unless the
context of the reference dictates otherwise), which as of the Closing Date
include website and catalog.  As a point of clarification, this definition
includes different or additional sales channels that are part of AMO’s expansion
of its business under the AMO Brands as then constituted, if such expansion does
not include an entity other than AMO or a brand other than an AMO Brand. For
example: the opening of a retail location (by AMO, or by its Affiliate or a
franchisee or licensee operating under an AMO Mark) through either (i) “organic
growth” or (ii) acquisition of the assets (but not the ownership interest) of
another business. (See also Section 3.14 regarding the internal development or
acquisition of a business that would be new to AMO’s business as then
constituted or that involves an entity other than AMO).  However, the ownership
or operation by an AMO Affiliate of a business that is substantially similar to
that of AMO (at the then current point in time) shall be considered an expansion
of AMO for the purposes of this Agreement and such business (and its owner
entity) shall, at Bank’s option, be included in this Agreement by amendment.


“Service Standards” shall have the meaning set forth in Schedule 2.1 (b).


“Term” shall mean the Initial Term as defined in Section 9.1.


“Transaction Record” shall mean the following, with respect to each Purchase or
with respect to a credit or return related to a Purchase (as applicable), and
each payment received by AMO from a Cardholder on Bank’s behalf:  (a) the Charge
Slip or Credit Slip corresponding to the Purchase, credit or return; or (b) a
computer readable tape/cartridge or electronic transmission containing the
following information: the Account number of the Cardholder, identification of
the AMO’s Sales Channel (location) where the Purchase, credit or return was made
(if applicable), the total of (i) the Purchase price of Goods or Services
purchased or amount of the credit, as applicable, plus (ii) the date of the
transaction, a description of the Goods or Services purchased, credited or
returned and the authorization code, if any, obtained by AMO prior to completing
the transaction; or (c) electronic record whereby AMO or one of its Sales
Channels electronically transmits the information described in subsection (b)

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
8

--------------------------------------------------------------------------------

 

hereof to a network provider (selected by AMO at its expense), which in turn
transmits such information to Bank by a computer tape/cartridge or electronic
tape or transmission.


“Web (or Internet)” shall mean the world-wide web internet network as generally
understood in the greater business community.


“Web Application” shall mean a web based new Account application procedure made
available by Bank.  See also Section 2.2 (d).


“WFNNB Program Agreement” means the Private Label Credit Card Plan Agreement,
dated as of the date hereof, between Norm Thompson and World Financial Network
National Bank.


“WFNNB Account Portfolio Purchase/Sale Agreement” shall mean that purchase
agreement dated as of the date hereof, by and between Bank  (as seller), and
World Financial Network National Bank (as buyer) for the sale by Bank of certain
Accounts issued under the Crosstown Traders Program and the Plan and the
receivables related thereto (excluding Ineligible Accounts).


1.2           Other Definitions.  As used herein, terms defined in the
introductory paragraph hereof and in other sections of this Agreement shall have
such respective defined meanings.  Defined terms stated in the singular shall
include reference to the plural and vice versa.  The terms “shall” and “will”
have the identical meaning (i.e., that something is compulsory and certain), and
the use of one versus the other is not to be interpreted as implying less
certainty or a sense of possibility or choice.


SECTION 2.  THE PLAN


2.1           Establishment and Operation of the Plan/Conversion Plan.  (a) The
Plan is established for the primary purposes of providing Customer financing for
purchasing Goods and/or Services through AMO Brands.  The Plan shall commence on
the Closing Date.  Qualified Applicants desiring to use the Plan shall be
granted an Account by Bank with a credit line in an amount to be determined by
Bank in its discretion for each individual Applicant (but subject to
Section 2.7).  Subject to Section 3.6 (d) and Applicable Law, Bank shall
determine the terms and conditions of the Account to be contained in a Credit
Card Agreement.  For clarification, prior to the Closing, Bank has operated the
Crosstown Traders Program and pursuant to this Agreement, Bank will operate the
Plan following Closing until the Conversion or earlier termination of the Term
on the terms set forth herein, it being agreed that the intent of this Agreement
is for Bank to continue offering services to AMO, consistent with the services
provided under the Crosstown Traders Program as in effect prior to the date
hereof, until the Conversion or earlier termination of this Agreement.  Bank and
AMO shall use their commercially reasonable efforts to pursue completion of the
Conversion by October 31, 2008 in accordance with the Conversion Plan set forth
in Schedule 2.1(a) and the parties hereby agree that to the extent any
modifications to the Conversion Plan are required to ensure the successful and
efficient transition of a fully operational private label credit card program
consistent with the Plan as operated hereunder to the Program Provider the
parties shall negotiate in good faith to implement such mutually agreed-upon

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
9

--------------------------------------------------------------------------------

 

modifications.  In the event any requests for enhancement or revisions to the
credit Plan contained in this Agreement would conflict with the timely
completion of the Conversion Plan, the Conversion Plan shall take
precedence.  The parties shall dedicate sufficient resources to the Conversion
Plan as necessary to ensure its timely completion.


(b)           Bank shall perform in accordance with the Service Standards. Bank
will provide AMO with a monthly summary of Bank’s performance regarding the
Service Standards, as set forth in Schedule 2.1 (b).  Bank shall use
commercially reasonable efforts to meet the Service Standards set forth in
Schedule 2.1(b).  Bank shall provide eCS, and AMO shall provide a weblink to the
eCS.  Regardless of whether any Bank website related to eCS is the same as any
referenced in 2.2 (d) below, AMO shall be subject to the same obligations and
terms and conditions set forth therein with regard to maintaining connections,
use of Bank’s Mark, Applicable Law, etc.


2.2           Applications for Credit Under the Plan; Internet Services.  (a)
AMO shall not promote or participate in any application by a Customer for
financing the purchase of Goods and/or Services other than for participation in
the Plan as provided in Section 3.11.  Applicants who wish to apply for an
Account under the Plan must submit a completed application on a form or in an
electronic format approved by Bank, and Bank shall grant or deny the request for
credit based solely upon Bank’s credit criteria.  When facilitating any method
of application, AMO shall follow all applicable Operating Procedures. The
application shall be submitted to Bank by the Applicant or submitted by AMO on
behalf of the Applicant, as required in the Operating Procedures.  If Bank
grants the request for an Account, Bank will issue a Credit Card to the
Applicant to accesses an individual line of credit in an amount determined by
Bank.


(b)           Bank shall make available, and AMO shall utilize, as applicable,
the following application procedures as of the Closing Date: Batch Prescreen
Applications, Address Verification Service, Instant Credit (Web and telephone
based) and mail-in application procedures.  See also subsection (d) below
regarding the Web Application procedure.  To the extent the same are available
under the Crosstown Traders Program as in effect on the date hereof, the Bank
further agrees to provide each Cardholder with the ability to view its Account
information and billing statements online, make payments on such Cardholder’s
Account via automated clearing house transfer or other payment mechanism
approved by the Bank and send other secure correspondence; obtain billing
statements; set up personal credit alert reminders; and request a credit line
increase on-line.  Bank will make available the use of its smart messaging
system at no cost to AMO provided the messaging format and volume are
substantially similar to the Crosstown Traders Program currently provided.  See
also clause (d) below.  Bank hereby represents that as of the date hereof and as
of the Closing Date, it does not provide On-Line Prescreen services to the
Crosstown Traders Program.


(c)           Regarding applications submitted in whole or in part by AMO, AMO
agrees that it will (i) protect and keep confidential any and all Applicant
information (which information shall be Bank Consumer Personal Information)
acquired as a result of participating in the submission of any such
applications, and not disclose the information (except as required by Applicable
Law or legal process) to anyone other than authorized representatives of Bank,

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
10

--------------------------------------------------------------------------------

 

and its representatives and agents, and (ii) follow all Operating Procedures
applicable to such Bank Consumer Personal Information.


Bank shall make available the Web Application procedure by establishing a
website for such purpose, which shall be accessible from AMO’s website.  AMO
acknowledges that as of the date hereof, such website has been
established.  Bank will maintain and operate the website and Web Application
procedure consistent with past practices. AMO shall appropriately monitor its
website to ensure proper functioning.  In the event Bank changes or otherwise
modifies the website address for its designated website, AMO will either update
or modify its website thereto, as directed by Bank.  In providing Web
Application on the AMO website, if appropriate, AMO shall make it clear and
conspicuous that the Customer is leaving AMO’s website and is being directed to
Bank’s website for the exclusive purpose of accessing Bank’s website and
submitting an application for credit.  AMO agrees that, in connection with the
Web Application, it will use Bank’s name, or any logo, statements, or any other
information that is related to Bank, only as directed by Bank, or as previously
approved by Bank in writing. Without limiting the generality of the scope of
required approvals, but by way of example, AMO shall seek Bank’s approval not
only with respect to content, but also with respect to any typestyle, color, or
abbreviations used in connection with the Web Application.


If Accounts opened via Web Applications prove to be unprofitable to Bank, Bank
shall have the right upon thirty (30) days prior written notice to AMO to
propose that AMO pay Bank a certain fee related to Web Applications.  However,
Bank shall not impose such fee if within such thirty (30) days after receipt of
Bank’s notice setting forth the amount of such fee, AMO has rejected the fee and
proposed an alternative.  However, Bank may choose to discontinue Web
Applications if the parties cannot agree upon a fee or an alternative.


(d) Bank agrees that, to integrate and maintain the webpage and to ensure access
to the Plan website and reduce technical errors, it will use commercially
reasonable efforts to ensure that its software providing the link will function,
and continue to function, in a sound technical manner. Bank hereby represents
and warrants that as of the date hereof and as of the Closing Date, its software
providing the link functions in a sound technical manner consistent with past
practice (including cooperating with Charming Shoppes of Delaware, Inc. in
performing its obligations related thereto as set forth in Appendix A to that
certain Transition Services Agreement to be entered into between Charming
Shoppes of Delaware, Inc. and AMO).  AMO branding style (including color, font
and type size), marketing content and marketing design format of the Plan
website shall be subject to approval by the parties.  Bank shall appropriately
monitor the Plan website to ensure it is functioning properly. AMO represents
and warrants that, to integrate and maintain the link, and to ensure access to
the Plan website and reduce technical errors, it will use its commercially
reasonable efforts to ensure that its software providing the link will function,
and continue to function, in a sound technical manner. AMO shall appropriately
monitor the link to ensure it is functioning properly. In the event Bank changes
or otherwise modifies the website address for the Plan website, AMO will either
update or modify the link as reasonably requested by Bank.  AMO agrees that, in
connection with the link, it will only use Bank's name, or any logo, statements,
or any other information that is related to Bank, only in accordance with this
Agreement, or as approved in advance and in writing by Bank.  Bank shall ensure
that the Bank's Privacy Policy is clearly and prominently posted on the pages of
the Plan website.

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
11

--------------------------------------------------------------------------------

 



(e) Each party represents and warrants to the other with respect to its Internet
site used to support the Plan as of the Closing Date and during the Term of this
Agreement that such party has the license, right or privilege to use the
hardware, software and content acquired from third parties for use in its
respective Internet website, and that it is the owner (or licensee) of all
hardware, software and content used in its respective Internet website and that
neither the website as a whole, nor any part thereof, infringes upon or violates
any patent, copyright, trade secret, trademark, invention, proprietary
information, nondisclosure or other rights of any third party.


2.3           Operating Procedures.  Each of AMO and Bank shall observe and
comply with the Operating Procedures and such other reasonable procedures as
Bank may prescribe on not less than thirty (30) days’ prior notice to AMO or
otherwise required by Applicable Law.  The Operating Procedures may be amended
or modified by Bank from time to time in its reasonable discretion; provided,
however, unless such changes are required by Applicable Law, a copy of any such
amendment or modification shall be provided to AMO at least thirty (30) days
before its effective date, and for those changes required by Applicable Law,
notice shall be given as soon as practicable.  The initial Operating Procedures
are attached hereto as Schedule 2.3.


2.4           Plan Documents (Forms and Collateral).  (a)  Forms - General.
Subject to (b) below, Bank shall design, determine the terms and conditions of,
and generate the form of the Credit Card Agreement, applications, Credit Card,
card mailers, privacy notices, Billing Statements (including backers),
Cardholder letters, templates, and other documents and forms  to be used under
the Plan which (i) relate to the Plan, (ii) relate to Bank’s and/or the
Cardholder’s obligations, (iii) are used by Bank in maintaining and servicing
the Accounts; or (iv) are required by Applicable Law (collectively,
“Forms”).  By way of clarification, Bank’s responsibilities do not include any
obligations AMO may have as a retailer, such as creating the form of Charge
Slips and Credit Slips.  All Forms shall be in the English language only unless
otherwise agreed by the parties in writing, and there shall be only one design
for each Form as to each AMO Business (which are the five (5) identified on
Appendix A).


(b)           Forms - Conditions.  The provisions of (a) above are subject to
the following conditions.  First, Bank’s actions are subject to Section 3.6 (d),
Applicable Law, and Section 2.10.  Second, Bank and AMO shall jointly design any
Customer marketing aspects of Billing Statements, Credit Cards, and card
mailers.


(c)           Collateral. AMO may design and produce promotional material,
direct mail pieces, catalog, newspaper, radio and Internet advertisements, and
other collateral documents (collectively, “Collateral”) which reference the
Plan.  AMO shall submit all Collateral to Bank for its review and approval of
the Plan disclosures, as well as references to the Plan and use of Bank
Marks.  Pursuant to this review and approval process, AMO will make (or have
made) all changes that Bank requests to satisfy Applicable Law and/or in
exercising its rights under this Agreement promptly following such
request.  Except as otherwise set forth in this Agreement, AMO shall otherwise
have sole discretion as to any action with respect to any catalogue mailing or
circulation.



 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
12

--------------------------------------------------------------------------------

 

(d)           Bank’s Costs.  Subject to subsection (e) below, Bank will at its
expense provide to AMO at one central location, the template of any appropriate
Forms.


(e)           AMO’s Costs.


(i) AMO Re-issuances. AMO shall pay all costs related to any re-issuance of
Credit Cards to Cardholders that AMO requests or that is necessitated by AMO’s
decisions and/or actions (collectively “AMO Re-issuances”).  The costs
associated with an AMO Re-issuance include those of the card itself (including
all embossing and encoding), card mailers, envelopes, Credit Card Agreements,
other Forms, Collateral, and postage.  As a point of clarification, none of the
following constitutes an AMO Re-issuance: Bank’s replacement (on an
Account-by-Account basis) of lost or stolen Credit Cards, expired Credit Cards,
or in response to some other Cardholder request.


(ii)           Variations from Bank’s Standards.  If, in Bank’s good faith
determination, a request or requirement (as applicable) of AMO with regard to
any Plan Documents requires a variation from Bank’s standard specifications, and
such variation causes an increase in any cost of Bank, the following shall
apply. First, Bank will advise AMO in writing of the variance and provide a
written estimate of the related cost increase.  Second, AMO shall thereafter
notify Bank in writing of its decision to forego the request, to modify the
request such that no cost increase is generated, or agree to bear the additional
expense. In the event any Forms become obsolete as a result of changes requested
by AMO or is reasonably necessitated by its decisions and/or actions, AMO shall
reimburse Bank for the itemized and documented costs associated with any unused
obsolete Forms.


(iii)           Mass Mailings.  As to any mass mailings requested by AMO
(including but not limited to catalog mailings, pre-approved mailings, and zero
balance mailings), AMO shall pay all costs of such mass mailings.


2.5           Marketing and Promotion of Plan.  (a) Throughout the Term of this
Agreement, AMO shall take commercially reasonable steps to actively and
consistently market, promote, participate in and support the Plan in a manner
consistent with past practices, which may include, without limitation, those
marketing promotions set forth in Schedule 2.5 (a) and such other methods
mutually agreed upon by AMO and Bank.  AMO and Bank will jointly agree upon
programs to market the Plan, both initially and on a continuing basis. Once AMO
and Bank agree upon standards for the use of AMO Marks and Bank Marks,
respectively, neither party will deviate from such standards without express
prior approval of the other party. Bank must approve in advance AMO’s use of
Bank’s Marks and any references to the Plan.  Any cross-marketing agreements
between AMO and Bank are subject to the mutual agreement of the parties at a
later date.


(b)           Bank shall contribute the amounts, if any, set forth in Schedule
2.5 (b) to apply to marketing and promotion expenses associated with the
Plan.  All of such funds shall be referred to herein as the “Marketing
Fund.”  If the Marketing Funds are not used in the Plan Year or other time
period contributed, they will roll over to the next Plan Year.  AMO shall pay
all marketing and promotion expenses directly as they are incurred, and, if any
funds are then available in the Marketing Fund, shall send Bank an invoice for
the aggregate amount of

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
13

--------------------------------------------------------------------------------

 

the expenditures mutually agreed upon by the parties, together with copies of
paid invoices or other supporting documentation reasonably satisfactory to Bank
for such expenses.  Bank shall then reimburse AMO (within 30 days of Bank’s
receipt of each individual’s reimbursement request) until Bank’s maximum
contribution amount for the applicable Plan Year has been met.  Bank shall have
the right to cease the availability of the Marketing Funds contributed by Bank
for any future marketing or promotions if either party: (i) terminates this
Agreement, (ii) notifies the other party of an intent to terminate or the fact
that the notifying party has already terminated this Agreement, or (iii)
notifies the other of an intent to allow this Agreement to expire.  However,
Bank shall renew the availability of the Marketing Funds for the then current
Plan Year on a retroactive basis under the following circumstances.  If, despite
the occurrence of  (i), (ii), or (iii) but prior to this Agreement’s expiration
or termination, the parties renew this Agreement and/or extend the expiration
date by at least one (1) year.


2.6           Administration of Accounts and Plan.  Bank shall perform, in
compliance with Applicable Law, all functions necessary to administer and
service the Accounts, including but not limited to: processing of applications;
Credit Card production and issuance; making all necessary credit investigations;
notifying Applicants in writing of acceptance or rejection of credit under the
Plan; preparing and mailing Billing Statements; making collections; handling
Cardholder inquiries; and processing payments.  Bank reserves the right to deny
(or reverse) an extension of credit for particular transactions in order to
comply with Applicable Law, which might include but not be limited to
prohibitions against transactions related to gambling.


2.7           Credit Decision.  Subject to the other provisions of this
Section 2.7, the decision to extend credit to any Applicant under the Plan shall
be Bank’s decision.  Bank will work in good faith with AMO to develop business
strategies with respect to the issuance of Credit Cards which are intended to
maximize the potential of the Plan, and which are mutually beneficial to AMO and
Bank, provided the same are generally consistent with the strategies utilized in
connection with the Crosstown Traders Program.  In addition to Promotional
Programs, commencing February 1, 2009 AMO may from time to time request Bank to
consider offering certain other types of special credit programs.  Bank shall
reasonably consider AMO’s requests and negotiate with AMO in good
faith.  However, Bank shall, in its sole discretion, subject to Applicable Laws
and its safety and soundness considerations, determine whether or not to offer
any of such programs.  In the event Bank agrees to any special credit program,
such agreement shall be documented in the form of a written amendment, which
amendment shall set forth any applicable terms related thereto, including but
not limited to fees associated with the special credit program.  The Bank hereby
agrees that in connection with the Plan it will continue to utilize
substantially similar credit criteria as it currently uses with respect to the
Crosstown Traders Program (which credit criteria are attached as Schedule 2.7
hereto) and that it shall continue to offer and maintain Accounts in a manner
substantially consistent with such credit criteria.  Bank hereby represents that
the criteria attached as Schedule 2.7 accurately reflect the credit criteria
currently applied by Bank under the Crosstown Traders Program and that Bank has
no present intent to modify such criteria.  In addition, during the Term of this
Agreement, except as may otherwise be required to comply with Applicable Law,
Bank shall offer and maintain Accounts in such a manner that would not impair
the ability of Bank to consummate a sale of the Accounts under the WFNNB Account
Portfolio Purchase/Sale Agreement (or after the termination of the

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
14

--------------------------------------------------------------------------------

 

WFNNB Account Portfolio Purchase/Sale Agreement under any other Account
Portfolio Purchase/Sale Agreement).  Bank hereby agrees that unless Bank
determines, in its reasonable discretion (after consultation with AMO) that
continued usage of such credit criteria would have a material adverse effect on
the Bank’s ability to consummate a sale of the Accounts under the WFNNB Account
Portfolio Purchase/Sale Agreement or unless otherwise required by Applicable
Law, it shall not amend, supplement or otherwise modify the aforementioned
credit criteria attached hereto as Schedule 2.7 unless Bank obtains AMO’s prior
written consent.


2.8           Ownership of Accounts and Information. (a) The parties recognize
that Cardholders are Customers, and that each of Bank and AMO has certain
ownership rights in information relating to such individuals in their respective
roles as Cardholders and Customers.  The parties acknowledge that the same or
similar information may be contained in the Bank Cardholder Information (defined
below) and the AMO Customer Information (defined below); such common information
being referred to herein as “Common Information”.  Each such pool of data shall
therefore be considered separate information subject to the specific provisions
applicable to that data hereunder.  For example, in subsection (b) below Bank is
authorized to use AMO Customer Information only for certain limited
purposes.  For illustrative purposes only, presume such information included
names of both Customers who were Cardholders and non-Cardholder Customers. The
names of those who were both Customers and Cardholders would be Common
Information. So, Bank would not be limited by the terms of subsection (b) as to
such names. However, the names of non-Cardholder Customers would not be Common
Information, and thus would be subject to the limitations set forth in
subsection (b). Likewise, though subsection (c) below limits what AMO can do
with Bank Cardholder Information, such limitations do not apply to that portion
of Bank Cardholder Information that is comprised of Common Information.


(b)           The Customer’s names and addresses and other Customer information
collected by AMO independent of Bank and set forth in AMO’s records shall be the
exclusive property of AMO; such information and AMO’s Common Information shall
be referred to collectively as “AMO  Customer Information”.  AMO Customer
Information might or might not be comprised exclusively of AMO’s Consumer
Personal Information. As requested by Bank, AMO shall provide the names and
addresses of Customers to Bank, to be used only for purposes of (i) evaluating
such Customer’s creditworthiness, (ii) soliciting such Customers for Credit
Cards, (iii) administering  the Plan in accordance with the terms of this
Agreement and Applicable Law. Bank shall protect the confidentiality of such
information as set forth in Section 10.17.


(c)           (i)           The Accounts and all information related thereto set
forth in Bank’s records, including without limitation the information listed in
Schedule 2.8, the information obtained through applications, the receivables,
names, addresses, credit, and transaction information of Cardholders shall be
the exclusive property of Bank during the Term, and thereafter (unless the
Accounts are purchased by AMO or its designee pursuant to Section 9.5). Such
information and Bank’s Common Information shall be referred to collectively as
“Bank Cardholder Information”. Bank Cardholder Information might or might not be
comprised exclusively of Bank’s Consumer Personal Information.
 
 


 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
15

--------------------------------------------------------------------------------

 

(ii)           Bank shall provide to AMO monthly one (1) master file extract,
initially containing the information set forth on Schedule 2.8 to the extent
such information is available to and may be shared by Bank, and subject to
change by Bank at any time.  Bank shall also provide to AMO any other Bank
Cardholder Information agreed to by AMO and Bank, to the extent permitted by
Applicable Law and Bank’s privacy and security policies. AMO may use such
information in connection with maintaining and servicing the Accounts;
furthermore, AMO may use it to market its Goods and/or Services or its business
in general to the Cardholders, but in any event only as permitted by Applicable
Law.  The parties recognize that AMO’s efforts related to such approved purposes
might necessitate disclosure of Bank Cardholder Information to AMO’s vendors and
contractors.  Such disclosure shall be permitted, provided the third-parties
agree in writing to use the information only for the aforementioned approved
purposes and to protect the confidentiality of such information as set forth in
Section 10.17.  Except as so provided, unless Bank consents otherwise in advance
and in writing, AMO shall keep such Bank Cardholder Information confidential as
set forth in Section 10.17, and shall not disclose such information to any third
party nor sell, lease, or otherwise transfer such information to any third
party.


(iii)           Notwithstanding any provision herein to the contrary, except as
may be necessary to effectuate a conversion or sale of the Accounts under
Section 9.5 as set forth below, at no time shall Bank have any right to use any
information relating to the Plan, the Accounts, the Customers or the Cardholders
(other than any such information which satisfies any of clauses (i) through (iv)
of Section 10.17(a)) for any marketing purposes whatsoever other than with
respect to the Plan unless it shall have previously obtained AMO’s consent in
writing.  For the avoidance of doubt, nothing in this clause (iii) shall limit
the ability of Bank to use such information as may be required by Applicable
Law.  In connection with a conversion or sale of the Accounts under Section 9.5,
Bank or the purchaser of the Accounts shall be entitled to market to the
Cardholders any of the programs permitted in connection with a wind up of the
Plan under Section 9.5(b)(iii); provided, however, that in so marketing the
card, Bank and such purchaser shall not be entitled to use any sales history or
other transaction history or other information obtained or related to the usage
of the Credit Card which occurred during the operation of the Plan or the
Crosstown Traders Program.  For clarification, once the Cardholders’ Accounts
are converted to non-AMO Accounts in accordance with Section 9.5, then such
Cardholders shall have an independent relationship with Bank and Bank’s use of
information obtained after the conversion date not in violation of this
Agreement, and so long as the same does not constitute Confidential Information
of AMO hereunder, shall not be subject to the restrictions herein.


2.9           Protection Programs and Enhancement Marketing Services.  (a)
Protection Programs. AMO and Bank agree that Bank will have the exclusive right
but not the obligation to make available to Cardholders* various types of debt
cancellation and credit related protection programs (collectively referred to
herein as “Protection Programs”) offered by Bank.  Commencing February 1, 2009,
Bank may but is not obligated to offer such Protection Programs through direct
marketing channels including but not limited to telemarketing, call transfer (of
inbound calls to Bank and not inbound calls to AMO), inbound customer service
call offers (inbound calls to Bank and not inbound calls to AMO), call to
confirm programs,

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
16

--------------------------------------------------------------------------------

 

IVR, and eCS.  Bank also has the right but not the obligation to make written
offers through Billing Statement bangtails and inserts Billing Statement
messaging, and direct mail. The fees for Protection Programs will be charged to
the applicable Cardholder’s Account.  AMO will assist Bank’s effort to offer
Protection Programs so long as such assistance will not require AMO to incur any
direct expense or cost.  Bank shall have the right but not the obligation to
immediately terminate any Protection Programs if and when either party:  (i)
terminates this Agreement, (ii) notifies the other party of an intent to
terminate or that the notifying party has already terminated this Agreement, or
(iii) notifies the other of an intent to allow this Agreement to expire.


*Recognizing that, with regard to non-Cardholder Customers who have specifically
rejected an offer of credit from Bank (or offer to apply for same), AMO has the
right to offer its own debt cancellation and credit related protection programs
and products.


(b)           Pursuant and subject to the provisions of this Section 2.9 (b) and
Schedule 2.9 (b), commencing February 1, 2009, AMO shall have the right (but not
the obligation) to market to Customers products and services which are not
Protection Programs and which are sold to Customers by third-party vendors of
AMO and not AMO itself (collectively, “AMO Enhancement Marketing Services”). AMO
Enhancement Marketing Services shall include, but not be limited to, travel
clubs, legal services, and merchandise.  The parties shall also adhere to the
provisions set forth in Schedule 2.9 (b).


(c)           Pursuant and subject to the provisions of this Section 2.9 (c),
AMO’s rights under Section 2.9 (b) and Schedule 2.9 (b), and AMO’s rights under
this Section 2.9 (c) and Schedule 2.9 (c), commencing February 1, 2009 Bank may
(but is not obligated) to solicit Cardholders, through solicitations made in
connection with their Accounts, those products and services (which are not
Protection Programs and not competitive with Goods and/or Services, or AMO
Enhancement Marketing Services, which shall be referred to herein as “Bank
Enhancement Marketing Services”); provided, however, that Bank may not begin to
market or sell any particular AMO Enhancement Marketing Service without AMO’s
prior written approval of such AMO Enhancement Marketing Service (not to be
unreasonably withheld). It shall not be deemed unreasonable for AMO to fail to
provide such approval solely because AMO plans to market competing Goods and/or
Services or AMO Enhancement Marketing Services.  Bank Enhancement Marketing
Services may. include, but not be limited to, travel clubs, legal services, and
merchandise products. Bank may but is not obligated to offer Bank Enhancement
Marketing Services through direct marketing channels including but not limited
to telemarketing, call transfer, inbound customer service call offers, call to
confirm programs, IVR and ECS.  Bank also has the right but not the obligation
to make written offers through Billing Statement bangtails and inserts, Billing
Statement messaging, and direct mail. Bank will notify AMO of proposed offers
through direct mail, telemarketing, statement inserts, and statement messaging
prior to execution.  The charges for Bank Enhancement Marketing Services will be
billed to the applicable Cardholder’s Account when appropriate.  Bank shall have
the right but not the obligation to immediately terminate any Bank Enhancement
Marketing Services if and when either party:  (x) terminates this Agreement, (y)
notifies the other party of an intent to terminate or that the notifying party
has already terminated this Agreement, or (z) notifies the other of an intent to
allow this Agreement to expire. In addition, Bank shall also adhere to the
requirements set forth on Schedule 2.9 (c). 

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
17

--------------------------------------------------------------------------------

 



2.10                      Ownership and Licensing of the Party’s
Marks.  (a)  Subject to the other provisions of this Agreement, AMO hereby
grants to Bank a non-exclusive (except as to branded credit account and card
plans per Section 3.11), non-transferable license to use the AMO’s Marks solely
in satisfaction of its duties, rights and obligations described in this
Agreement, including without limitation, using same in any and all promotional
materials, Account documentation, advertising, websites, marketing, and
solicitations related to the Plan, during the Term.  Bank shall use the
trademark designations “®” or “TM” or such other designation as AMO may specify
or approve in connection with the AMO’s Marks on the Credit Cards, Account
documentation and promotional materials.  Bank agrees it will not use the AMO’s
Marks on or in connection with any products or services or for any other purpose
other than as explicitly described in this Agreement except as required by
Applicable Law.  For the avoidance of doubt, Bank may not use AMO’s Marks in
connection with the marketing and sale of any Bank Enhancement Marketing Service
without the prior written consent of AMO.


(b)           Anything in this Agreement to the contrary notwithstanding, AMO
shall retain all rights in and to AMO Mark pertaining to such Accounts, and all
goodwill associated with the use of AMO Marks (whether under this Agreement or
otherwise) shall inure to the benefit of AMO.  AMO shall have the right, in its
sole and absolute discretion, to prohibit the use of any AMO Marks in any Forms,
advertisements or other materials or references proposed to be used by Bank
which AMO in its reasonable business judgment deems objectionable or
improper.  Bank shall cease all use of AMO Marks upon the termination of this
Agreement for any reason unless Bank retains the Accounts after termination of
the Agreement. In that case, Bank may use AMO Marks solely in connection with
the administration and collection of the balance due on the Accounts.


(c)           AMO recognizes that Bank is the sole owner of the Bank Marks, that
AMO has no rights of ownership or license therein, and that AMO is not entitled
to (and shall not) use the Bank’s Marks other than as explicitly and
specifically provided in this Agreement. As a point of clarification, Bank has
and retains all rights in and to Bank’s Marks and the use thereof, and all
goodwill associated with the use of Bank’s Marks (whether under this Agreement
or otherwise) shall inure to the benefit of Bank.  Bank shall have the right, in
its sole and absolute discretion, to prohibit the use of any Bank’s Marks in any
Plan Documents, advertisements, or other materials or references proposed to be
used by AMO which Bank in its reasonable business judgment deems objectionable
or improper.  AMO shall cease all use of Bank’s Marks upon the termination of
this Agreement for any reason.




SECTION 3.  OPERATION OF THE PLAN


3.1           Honoring Accounts.  AMO agrees that each AMO Business will honor
any Account properly issued and authorized by Bank and bearing an AMO Brand that
corresponds with such AMO Business, as set forth in Appendix A. For example, the
AMO Business “Arizona Mail Order” shall be authorized to honor a properly issued
and authorized Account bearing the AMO Brand “Coward Shoes”, as long as that AMO
Brand remains related to that AMO Business. In addition, as of the Closing Date,
and subject to Schedule 3.1, there shall be Cross Shopping between and amongst
all the AMO Businesses and AMO

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
18

--------------------------------------------------------------------------------

 

Brands. Furthermore, AMO shall deliver to Bank all Transaction Records
evidencing transactions made under the Plan, in accordance with the provisions
of this Agreement and the Operating Procedures.


3.2           Re-Branding of Accounts with Lost Utility.  The parties agree
that, in the event certain Accounts (including their corresponding Credit Cards)
lose utility with respect to certain geographic market areas as a result of
changes in AMO’s business, Bank shall have the right to re-brand the Accounts
for the affected Cardholders and issue such Cardholders a replacement or
substitute account (including, at Bank’s discretion, a corresponding card) with
such characteristics as Bank considers appropriate.  Such new accounts (and any
corresponding cards) shall not be part of the Plan nor governed by this
Agreement, but also shall not be issued in connection with any other retailer.
Bank shall be responsible for providing any affected Cardholders with notice of
such changes.  The cost of designing and issuing such new cards shall be borne
by Bank.  Prior to issuing any newly branded accounts for the AMO Brands or AMO
Businesses, Bank shall discuss the matter with AMO.


3.3           Cardholder Disputes Regarding Accounts, and Goods and/or
Services.  (a) AMO shall promptly notify Bank regarding any Cardholder dispute
regarding an Account.  This includes but is not limited to claims related to
outstanding balances, Bank reports to credit bureaus, finance charges, fees, and
collection efforts (e.g., notification that the Cardholder has filed bankruptcy
or wants collection communications directed to legal counsel, etc.).


(b)           AMO shall act promptly to investigate and work to resolve disputes
with Cardholders regarding Goods and/or Services obtained through AMO pursuant
to the Plan.  AMO shall timely process credits or refunds for Cardholders
utilizing the Plan.


3.4           No Special Agreements.  AMO will not extract any special
agreement, condition, fee, or security from Cardholders in connection with their
use of a Credit Card, unless approved in advance by Bank in writing.


3.5           Cardholder Disputes Regarding Violations of Applicable Law.  AMO
shall assist Bank in further investigating and using its reasonable efforts to
help resolve any Applicant or Cardholder claim, dispute, or defense which may be
asserted under Applicable Law.


3.6           Payment to AMO; Ownership of Accounts; Fees;
Accounting.  (a)  Unless otherwise agreed to by the parties in a written
amendment to this Agreement, there shall be one (1) settlement for all AMO
Businesses.  AMO shall electronically transmit all Transaction Records (from its
main offices and/or its Sales Channels) to Bank within a reasonable period of
time and in a format acceptable to Bank. Upon receipt, Bank shall use
commercially reasonable efforts to promptly verify and process such Transaction
Records and, in the time frames specified herein, Bank will remit to AMO an
amount equal to the Net Proceeds indicated by such Transaction Records for the
Credit Sales Day(s) for which such remittance is made. Bank will transfer funds
via Automated Clearing House (“ACH”) to an account designated in writing by AMO
to Bank (the “AMO Deposit Account”).  The parties recognize and agree that the
above referenced designation may come as part of, and be subject to, a deposit
account control agreement entered into by the parties and one or more
third-parties with whom AMO has a relationship.  If Transaction Records are
received by Bank’s

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
19

--------------------------------------------------------------------------------

 

processing center before 12 noon Eastern time on a Business Day, Bank will
initiate such ACH transfer no later than 12 noon on the second Business Day
thereafter.  In the event that the Transaction Records are received after 12
noon Eastern time on a Business Day, then Bank will initiate such transfer no
later than 12 noon on the third Business Day thereafter.  The term “initiate”
shall mean that Bank shall transmit an ACH file to Bank’s financial institution
for settlement on the next Business Day.


(b)           Bank shall own all the Accounts under the Plan from the time of
establishment, and except as otherwise provided herein, AMO shall not have any
right to any indebtedness on an Account or to any Account payment from a
Cardholder arising out of or in connection with any Purchases under the
Plan.  Effective upon the delivery of each Charge Slip by AMO to Bank and
payment to AMO by Bank pursuant to Section 3.6(a), AMO shall be deemed to have
transferred, conveyed, assigned and surrendered to Bank all right, title or
interest in all such Charge Slips and in all other rights and writings
evidencing such Purchases, if any.


(c)           All Transaction Records are subject to review and acceptance by
Bank.  In the event of a computational or similar error of an accounting or
record keeping nature with respect to such Transaction Records, Bank may credit
to the AMO’s Deposit Account or net against the Net Proceeds (as the case may
be) the proper amount as corrected. If the Net Proceeds are insufficient, AMO
shall remit the proper amount to Bank immediately upon written demand.  Upon any
such correction, Bank shall give AMO prompt notice of same, including details of
the discrepancy and correction.


(d)           The Credit Card Agreement shall initially include the terms and
conditions regarding rates and fees as are set forth in Schedule 3.6 (d) (“Rates
and Fees”).  Bank hereby represents that these Rates and Fees accurately reflect
such rates and fees charged in connection with the Crosstown Traders Program as
of the date hereof.  In connection with its servicing of the Accounts, Bank may
make changes to the Credit Card Agreement on an individual Account by Account
basis and without notice to AMO.  On other than an Account by Account basis,
Bank may make non-Rates and Fees changes at any time, or as required by
Applicable Law, but must provide notice of same to AMO as is reasonable under
the circumstances. With respect to any changes in the Rates and Fees, Bank will,
prior to making any such changes, notify AMO of such changes and discuss such
changes with AMO.


(e)           AMO shall obtain and maintain at its own expense such Point of
Sale terminals, cash registers, network (electronic communication interchange
system), telephone or other communication lines, software, hardware and other
items of equipment as are necessary for it to request and receive
authorizations, transmit Charge Slip and Credit Slip information, process
applications and perform its obligations under this Agreement. The computer
programs and telecommunications protocols necessary to facilitate communications
between Bank and AMO (and/or Bank and specific Sales Channels, if applicable)
shall be determined by Bank from time to time, subject to reasonable prior
notice of any change in such programs, equipment or protocols.


(f)           AMO shall be responsible for ensuring that all Promotional Program
Purchases are properly designated as such on the Transaction Record in
accordance with Bank’s instructions.

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
20

--------------------------------------------------------------------------------

 

(g)           Bank may, if AMO fails to pay Bank any amounts due to Bank
pursuant to this Agreement for more than thirty (30) days after the due date,
offset such amounts against the Net Proceeds or any other amounts owed by Bank
to AMO under this Agreement.


(h)           In the event either party fails to pay the other party any sum
when due hereunder and such failure continues for ten (10) days after written
notice that the same is past due, interest shall commence to accrue on the
unpaid amount at an annual interest rate equal to twelve percent (12%) per annum
from the date such sum was due until the date the same is paid in full.




3.7           Bank Mailings; Insertion of AMO’s Promotional Materials.  Envelope
space (including bangtail) for Billing Statements and Credit Card mailers shall
be allocated as follows:


(a)           “Priority Materials”, defined as: legally required material,
privacy notices, disclosures, Cardholder notices, Billing Statements, new Credit
Card mailers, Credit Card Agreement, and notices sent by Bank;


(b)           Bank’s other inserts (including bangtail).


(c)           AMO’s promotional materials, subject to the following terms:


At AMO’s request, Bank will include with the Billing Statements and new Credit
Card mailers AMO promotional materials (including those relating to AMO
Enhancement Marketing Services described in Schedule 2.9 (b)) provided by AMO
(which promotional materials shall be prepared and provided to Bank or its
vendor at AMO’s expense), so long as the materials:  (i) are provided to Bank at
least thirty (30) days prior to the scheduled mailing date of such statements or
notices and pursuant to an insert schedule that AMO provided to Bank at least
sixty (60) days in advance; (ii) have been approved as to content by Bank (in
its reasonable discretion) with respect to any manner of reference to Bank or
the Plan; (iii) meet all size, weight, or other specifications for such inserts
as shall be reasonably set by Bank from time to time; (iv) would not require the
removal (in Bank’s standard envelope) of Priority Materials and/or Bank’s other
inserts; and (v) are paid for by AMO, along with all additional postage costs
caused by Bank’s insertion of such materials.  Notwithstanding the immediately
preceding sentence, Bank must provide AMO reasonable advance notice of any such
additional postage charge.  Furthermore, Bank shall only insert AMO materials
(and charge such additional expense to AMO) if AMO approves such insertion
regardless of the additional postage costs.  In addition to paying for the costs
and expenses of the promotional materials and additional postage expenses as set
forth above AMO shall pay Bank an insert fee for any AMO promotional materials
inserted in accordance with this Section 3.7 in an amount equal to $0.02 per
billing statement in which such insertion is inserted.  Bank hereby represents
that the foregoing accurately represents the actual costs incurred by Bank in
performing the insertions as of the date hereof.


Bank reserves the right to disallow any inserts which are in violation of
Applicable Law, conflict with any other provision of this Agreement, or whose
subject matter is reasonably deemed by Bank to be salacious in nature.

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
21

--------------------------------------------------------------------------------

 



3.8           Payments.  All payments to be made by Cardholders with respect to
any amounts outstanding on the Accounts shall be made in accordance with the
instructions of Bank and at the location or address specified by Bank.  AMO
hereby authorizes Bank, or any of its employees or agents, to endorse “Spirit of
America National Bank” upon all or any checks, drafts, money orders or other
evidence of payment, made payable to AMO and intended as payment on an Account,
that may come into Bank’s possession from Cardholders and to credit said payment
against the appropriate Cardholder’s Account.  Bank has the sole right to
receive and retain all payments made with respect to all Accounts and to pursue
collection of all amounts outstanding, unless a Purchase is charged back to AMO
pursuant to the provisions of Section 3.9 and 3.10.


3.9           Chargebacks.  Bank shall have the right to charge back AMO the
amount of any Purchase, including the unpaid principal balance, applicable sales
tax, accrued and billed finance charges, fees, charges and any of such amounts
written off by Bank.  


(a)           If any Applicant or Cardholder claim, defense, dispute, or basis
for non-payment is based on an alleged action or inaction by AMO and/or
otherwise involves the Goods and/or Services, including but not limited to an
alleged: (i) breach of warranty or representation; (ii) unauthorized use of the
Credit Card; (ii) charge for something other than an actual Purchase; (iii) the
Charge Slip related to the Purchase is a duplicate of one already paid and/or
the price on it differs from the price on the Cardholder’s copy of same; and/or
(Bank’s determination, upon receipt of a fraud affidavit from the Cardholder,
that the signature on any Charge Slip has been forged or is counterfeit; or


(b)           If Bank determines that, with respect to such Purchase or the
Account that:  (i) there is a breach of any warranty or representation made by
or with respect to AMO under this Agreement; (ii) there is a failure by AMO to
comply with any term or condition of this Agreement, which failure shall not
have been cured within fifteen (15) days after receipt of written notice thereof
from Bank; or (iii) after; or


(c)           For any chargeback reason as set forth in the Operating
Procedures.


3.10                      Exercise of Chargebacks.  With respect to any amounts
to be charged back pursuant to Section 3.9, Bank will offset such amount as part
of the Net Proceeds to be paid to AMO, to the extent the balance thereof is
sufficient or Bank may demand payment from AMO in immediately available funds
for the full or any partial amount of such chargeback.  Upon payment in full of
the related amount by AMO to Bank, or off-setting, as the case may be, Bank
shall transfer to AMO, without any representation, warranty or recourse, all of
Bank’s right to payments of such amounts charged back in connection with such
Purchase.  Bank will exercise commercially reasonable efforts to cooperate with
AMO in any efforts by AMO to collect the chargeback amount.  Bank may reduce the
amount owed by a Cardholder on any Purchase subject to chargeback, but the
related chargeback shall then be equal to the reduced (or net) amount owed by
the Cardholder.  AMO shall not resubmit or re-transmit any charged back Purchase
to Bank, without Bank’s prior written consent.


3.11                      Non-Competition.  (a) AMO shall actively and
consistently market, promote, participate in and support the Plan as set forth
in this Agreement. Furthermore, except as

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
22

--------------------------------------------------------------------------------

 

otherwise provided in subsections (b), (c) and (d) below, AMO agrees that, in
consideration of and as an inducement for Bank to make the Plan available to AMO
as provided in this Agreement, AMO (including its Affiliates) shall not, either
on its own or under contract or in concert with any third party, establish,
provide, own, accept or process any (i) “private label” or “co-brand” revolving
credit card, (ii) debit card that is  “branded” (with an AMO Mark or other mark
related to or for the promotion of AMO and/or its Affiliates); or (iii) other
Financial Product.


(b)           Notwithstanding the provisions set forth in subsection (a) above
or elsewhere in this Agreement, nothing contained in this Agreement will be
construed to prohibit or prevent AMO from accepting (i) any Card Association
credit account and/or card that is not “branded”; (ii) any form of Card
Association debit account and/or card that is not “branded”; or (iii) any fixed
payment (installment) credit programs for Applicants declined by Bank.


(c)           The prohibitions set forth in subsection (a) will not apply: (i)
as to a particular state after Bank has terminated the operation of the Plan in
such state pursuant to Section 9.4; (ii) after termination or expiration of this
Agreement, or (iv) in cases where AMO is exercising its rights under Section
3.14 of this Agreement.


(d)           Following the earlier to occur of January 31, 2009 or the date the
WFNNB Account Portfolio Purchase/Sale Agreement is terminated, if the sale under
the WFNNB Account Portfolio Purchase/Sale Agreement has not closed, Bank hereby
acknowledges and agrees that AMO shall be permitted to enter into a Program
Agreement at any time thereafter and its actions in connection therewith shall
in no circumstances be deemed to violate, or be limited or restricted by, this
Section 3.11.


(e)  See also Schedule 3.11.


3.12                      Postage.  If during the Term Bank’s aggregate cost of
mailing Billing Statements, form letters, or Credit Cards (including card
mailers) increases due to an increase in postage cost implemented by the United
States Postal Service, the following provisions shall apply.  The parties shall
evenly share any cost increase. Adjustments will be made for any subsequent
decreases in the cost of postage.  Bank will use commercially reasonable efforts
to obtain the best bulk rate discount for Plan related mailings.


3.13                      Reports.  Bank will deliver to AMO the reports set
forth in Schedule 3.13, as specified therein and to the extent information is
available and applicable.  Bank may provide any additional reports requested by
AMO upon such terms and conditions (including cost) as are mutually agreed to by
the parties.


3.14                      New Businesses and Existing Credit Program
Conversions.




(a)           No Other AMO Obligations.  (AMO shall have no obligation to (1)
include in the Plan any credit card portfolios acquired in connection with any
merger, consolidation, acquisition or other transaction; (2) otherwise cause
such portfolios to be transferred to Bank; or (3) otherwise transfer any such
portfolios to Bank.  The non-competition provisions set

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
23

--------------------------------------------------------------------------------

 

forth in Section 3.11 shall not apply to the ownership and/or administration of
accounts described in this Section 3.14, nor any additional accounts related
thereto.


(b)           See also Schedule 3.11.


SECTION 4.  REPRESENTATIONS AND WARRANTIES OF AMO


AMO hereby represents and warrants to Bank as follows:


4.1           Organization, Power and Qualification.  As of the date of
execution of this Agreement and as of the Closing, AMO is duly organized,
validly existing and in good standing under the laws of its formation or
organization and has full power and authority to enter into this Agreement and
to carry out the provisions of this Agreement.  As of the date of execution of
this Agreement and as of the Closing, AMO is duly qualified and in good standing
to do business in all jurisdictions where located and/or conducting business,
except where the failure to be so qualified would not have a material adverse
effect on AMO’s business, AMO’s or Bank’s ability to perform as required under
this Agreement, or operation of the Plan.


4.2           Authorization, Validity and Non-Contravention.  As of the date of
execution of this Agreement and as of the Closing:


(a) This Agreement has been duly authorized by all necessary corporate
proceedings (or analogous governing proceedings).  Further, this Agreement has
been duly executed and delivered by AMO, and is a valid and legally binding
agreement of AMO and duly enforceable in accordance with its terms (except as
such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium and other laws relating to or affecting creditors’ rights generally
and by general equity principles).


(b)           No consent, approval, authorization, order, registration or
qualification of or with any court or regulatory authority or other governmental
body having jurisdiction over AMO is required for (nor would the absence of such
adversely affect) the legal and valid execution and delivery of this Agreement,
and the performance of the transactions contemplated by this Agreement.


(c)           The execution and delivery of this Agreement by AMO and the
compliance by AMO with all provisions of this Agreement:  (i) will not conflict
with or violate any Applicable Law; and (ii) will not conflict with or result in
a breach of or default under any of the terms or provisions of any indenture,
loan agreement, or other contract or agreement to which AMO is a party
(including but not limited to any under which AMO is an obligor or by which its
property is bound) where such conflict, breach or default would have a material
adverse effect on AMO or the Plan, nor will such execution, delivery or
compliance violate or result in the violation of the Articles of Incorporation
or By-Laws (or analogous rules of governance) of AMO.


4.3           Accuracy of Information.  All factual information furnished by AMO
to Bank in writing at any time pursuant to any requirement of, or furnished in
response to any written request of Bank under this Agreement or any transaction
contemplated hereby has been,

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
24

--------------------------------------------------------------------------------

 

and all such factual information hereafter furnished by AMO to Bank will be, to
AMO’s best knowledge and belief, true and accurate in every respect material to
the transactions contemplated hereby on the date as of which such information
was or will be stated or certified.


4.4           Validity of Charge Slips.  (a)  As of the date any Transaction
Records are presented to Bank in accordance with the provisions of this
Agreement, each Charge Slip relating to such Transaction Records shall represent
the obligation of a Cardholder in the respective amount set forth therein for
Goods sold or Services rendered, together with applicable taxes, if any, and
shall not involve any element of credit for any other purpose.


(b)           As of the date any Transaction Records are presented to Bank in
accordance with the provisions of this Agreement, AMO has no knowledge or notice
of any fact or matter which would immediately or ultimately impair the validity
of any Charge Slip relating to such Transaction Records, the transaction
evidenced thereby, or its collectability.


4.5           Compliance with Law.  AMO’s conduct of its business, including but
not limited to sales of Goods and/or Services and compliance with its
obligations under the Plan, is in compliance with all Applicable Law, including
but not limited to not engaging in: the sale of any illegal goods and/or
services, the illegal sale of otherwise legal goods and/or services, and sales
in violation of federal and state laws designed to prevent unlawful gambling,
except where the failure to comply individually or in the aggregate, does not or
will not have a material adverse effect on AMO, Bank or the Plan.


4.6           AMO’s Marks.  AMO has the legal right to use and to permit the
Bank to use, to the extent set forth herein, AMO Marks.


4.7           Intellectual Property Rights.  In the event AMO provides any
software or hardware to Bank, AMO has the legal right to such software or
hardware and the right to permit Bank to use such software or hardware, and such
use shall not violate any intellectual property rights of any third party.  Any
software, hardware or technology provided by or on behalf of AMO is without
warranty of merchantability or warranty of fitness for any particular use, and
is provided “AS-IS”, but nothing in this Section 4.7 shall relieve AMO of its
obligations set forth elsewhere in this Agreement with respect to the
performance of its systems and operations.  Any software or other technology
developed by or for AMO or its Affiliates, to facilitate the Plan, including but
not limited to, software and software modifications developed in response to
Bank’s request or to accommodate Bank’s special requirements and all derivative
works, regardless of the developer thereof, will remain the exclusive property
of AMO and/or its Affiliates.  Nothing in this Agreement shall be deemed to
convey a proprietary interest to Bank or any third party in any of the software,
hardware, technology or any of the derivative works thereof which are owned or
licensed by AMO and/or its Affiliates, and Bank shall return to AMO all
materials containing such intellectual property upon termination of this
Agreement.


4.8           WFNNB Program Agreement.  AMO has entered into the WFNNB Program
Agreement with World Financial Network National Bank and the same is in full
force and effect on the date hereof and constitutes the legal and binding
obligation of AMO and, to

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
25

--------------------------------------------------------------------------------

 

AMO’s knowledge, World Financial Network National Bank.  The anticipated
Conversion Date under the WFNNB Program Agreement is on or before October 31,
2008.


SECTION 5.  COVENANTS OF AMO


AMO hereby covenants and agrees as follows:


5.1           Notices of Changes.  AMO will as soon as reasonably possible
notify Bank of any:  (a) change in the name or form of business organization of
AMO, change in the location of its chief executive office or the location of the
office where its records concerning the Plan are kept; (b) merger or
consolidation of AMO, the sale of a significant portion of its stock (or other
form of ownership) or  the sale of a substantial amount of its assets not in the
ordinary course of business, or any change in the control of AMO; (c) material
adverse change in its financial condition or operations; (d) the planned opening
or closing of any Sales Channels (including individual AMO Businesses); (e) any
change in business practices of AMO that would have a material adverse effect on
this Agreement or the Plan; or (f) any occurrence that would constitute a Bank
Termination Event under Section 9.2.  AMO will furnish such additional
information with respect to any of the foregoing as Bank may reasonably request,
for the purpose of Bank’s evaluating the effect of such change on the financial
condition and operations of AMO and on the Plan.  Prior to the earliest to occur
of (x) February 1, 2009, (y) the closing under the WFNNB Account Portfolio
Purchase/Sale Agreement and (z) the date of termination of the WFNNB Account
Portfolio Purchase/Sale Agreement, AMO shall not discontinue or sell any Sales
Channels or AMO Businesses (except that AMO shall have the right, in its sole
discretion, to discontinue or sell all or any portion of the Lew-Magram Brand
and/or Lew-Magram Business).


5.2           Conversion.  AMO shall use commercially reasonable good faith
efforts to comply with the Conversion Plan (as such Conversion Plan may modified
by the parties in accordance with Section 2.1(a)) and AMO shall not agree to any
amendment or modification of the WFNNB Program Agreement which would reduce
World Financial Network National Bank’s obligations with respect to the
Conversion or extend or delay the Conversion Date (as such term is defined in
the WFNNB Program Agreement) beyond January 31, 2009.   AMO shall request that
World Financial Network National Bank comply with its obligations under the
WFNNB Program Agreement with respect to the Conversion.


5.3           Access Rights.  Subject to (b) below, AMO will permit, once per
Plan Year unless Bank has reasonable cause to do so more than once, authorized
representatives designated by Bank, at Bank’s expense, to visit its facilities
and inspect, to the extent permitted by Applicable Law, any of the books and
records of AMO and/or its Sales Channels pertaining to Applicants, Accounts,
Transaction Records and any category of payments owed by one party to the other,
and to make copies and take extracts there from, and to discuss the same with
its officers and independent public accountants, all at reasonable times during
normal business hours.  In addition, AMO shall permit regulatory bodies having
jurisdiction over Bank to visit its facilities related to the Plan during normal
business hours with advance notice.


(b)           AMO’s obligations under (a) shall not be required to the extent
that (i) such access is prohibited by Applicable Law, (ii) such records are
legally privileged, or (iii) such

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
26

--------------------------------------------------------------------------------

 

records are AMO planning documents or those of any of its Affiliates, operating
budgets, management reviews or employee records.


5.4           AMO’s Business.  AMO shall do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate existence
(or analogous business form) and to comply with all Applicable Laws in
connection with its business and the sale of Goods and/or Services, including,
but not limited to: (i) compliance with all applicable license requirements
related to its business, and (ii) fulfilling its obligations under the
Plan.  AMO shall provide to Bank, annually, a forecast of the next year in terms
of AMO’s total sales, number of catalog mailings (in aggregate and by Brand),
and expansion or contraction of any Sales Channels.


5.5           Insurance.  AMO shall maintain insurance policies with insurers,
and in such amounts and against such types of loss and damage, as are
customarily maintained by other companies engaged in similar businesses within
AMO’s industry.


5.6           Sales Information.  AMO shall furnish to Bank on a quarterly
basis a report showing AMO’s total sales of Goods and/or Services, categorized
by tender type.


5.7           Business Continuation/Disaster Recovery Plan.  AMO shall maintain
a plan designed to mitigate damages resulting from Force Majeure or other causes
that would threaten operation of AMO’s business and/or loss or exposure of
information requiring protection as described in Sections 2.8 and 10.17.


5.8           Compliance with Agreement and Operating Procedures.  AMO shall use
commercially reasonable efforts to ensure that its Affiliates, licensees,
franchises, officers, directors, associates and agents comply with the terms of
this Agreement and the Operating Procedures.


5.9           Compliance with Program Agreement and Conversion.  AMO will comply
with its obligations under any Program Agreement and will use its commercially
reasonable efforts to cooperate with Bank and the Program Provider in
facilitating the Conversion.  AMO shall use its commercially reasonable efforts
to perform its obligations under the Conversion Plan and acknowledges that, in
connection with the Conversion, AMO will not request or require any system
interface elements beyond those set forth in the Conversion Plan.


5.10                      Program Assets Sale Agreement.  If the WFNNB Account
Portfolio/Sale Agreement is terminated, AMO and Bank shall endeavor in good
faith until the expiration of the Term, or earlier termination of this Agreement
in accordance with its terms to identify an Approved Replacement Purchaser with
which Bank shall enter into an Account Portfolio/Sale Agreement (and Bank agrees
to enter into an Account Portfolio/Sale Agreement with an Approved Replacement
Purchaser) in form and substance reasonably acceptable to AMO and Bank, it being
understood that an Account Portfolio/Sale Agreement shall be deemed to be
reasonably acceptable to Bank so long as it contains terms that in the aggregate
are not materially less favorable to Bank than those contained in the WFNNB
Account Portfolio/Sale Agreement; provided that if such Account Portfolio/Sale
Agreement provides for (i) a sale to an Approved Replacement Purchaser for a
purchase price of less than 100% but greater than 80% of the aggregate Account
Balances of the Accounts transferred thereunder (other

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
27

--------------------------------------------------------------------------------

 

than with respect to any Ineligible Accounts) and (ii) AMO agrees to pay to Bank
an amount equal to 50% of the shortfall between (x) the actual purchase price
and (y) 100% of the aggregate Account Balances of the Accounts transferred
thereunder (other than with respect to any Ineligible Accounts), up to a cap of
10% of such aggregate Account Balances, then the purchase price under such
Account Portfolio/Sale Agreement shall be deemed to be not materially less
favorable to Bank than the purchase price contained in the WFNNB Account
Portfolio/Sale Agreement and the purchase price shall be deemed reasonably
satisfactory to Bank; provided, however if the Approved Replacement Purchaser is
World Financial Network National Bank, any investment fund managed by Golden
Gate Private Equity, Inc., Orchard Brands Corporation, or any of their
respective affiliates or subsidiaries, then, unless Bank otherwise agrees, the
Account Portfolio/Sale Agreement shall not be deemed reasonably acceptable to
Bank unless the purchase price is 100% of the aggregate Account Balances of the
Accounts transferred thereunder (other than with respect to any Ineligible
Accounts).  In addition, in such event, Bank and AMO shall also endeavor in good
faith until the expiration of the Term or earlier termination of this Agreement
in accordance with its terms to identify a Program Provider with which AMO shall
enter into a Program Agreement reasonably acceptable to AMO (it being agreed
that such Program Agreement shall be deemed to be reasonably acceptable to AMO
if it contains terms which in the aggregate are not materially less favorable to
AMO than those contained in the WFNNB Program Agreement).




SECTION 6.  REPRESENTATIONS AND WARRANTIES OF BANK


Bank hereby represents and warrants to AMO as follows:


6.1           Organization, Power and Qualification.  As of the date of
execution of this Agreement and as of the Closing, Bank is a national banking
association, duly organized, validly existing and in good standing under the
laws of the United States of America and has full power and authority to enter
into this Agreement and to carry out the provisions of this Agreement.  As of
the date of execution of this Agreement and as of the Closing, Bank is duly
qualified and in good standing to do business in all jurisdictions where such
qualification is necessary for Bank to carry out its obligations under this
Agreement.


6.2           Authorization, Validity and Non-Contravention.  As of the date of
execution of this Agreement and as of the Closing,


(a) This Agreement has been duly authorized by all necessary proceedings, has
been duly executed and delivered by Bank and is a valid and legally binding
agreement of Bank and duly enforceable in accordance with its terms (except as
such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium and other laws relating to or affecting creditors’ rights generally
and by general equity principles).


(b)           No consent, approval, authorization, order, registration or
qualification of or with any court or regulatory authority or other governmental
body having jurisdiction over Bank is required for (nor would the absence of
such materially adversely affect) the legal and valid execution and delivery of
this Agreement, and the performance of the transactions contemplated by this
Agreement.



 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
28

--------------------------------------------------------------------------------

 

(c)           The execution and delivery of this Agreement by Bank hereunder and
the compliance by Bank with all provisions of this Agreement:  (i) will not
conflict with or violate any Applicable Law; (ii) will not conflict with or
result in a breach of the terms or provisions of any indenture, loan agreement
or other contract or agreement to which Bank is a party (including but not
limited to any under by which Bank’s property is bound) where such conflict,
breach or default would have a material adverse effect on Bank, nor will such
execution, delivery or compliance violate or result in the violation of the
Charter or By-Laws of Bank.


6.3           Accuracy of Information.  All factual information furnished by
Bank to AMO in writing at any time pursuant to any requirement of, or furnished
in response to any written request of AMO under this Agreement or any
transaction contemplated hereby has been, and all such factual information
hereafter furnished by Bank to AMO will be, to Bank’s best knowledge and belief,
true and accurate in every respect material to the transactions contemplated
hereby on the date as of which such information has or will be stated or
certified.


6.4           Compliance with Law.  As of the date of execution, Bank’s conduct
of its business is in compliance with all Applicable Law, except where the
failure to comply individually or in the aggregate, does not or will not have a
material adverse effect on AMO, Bank or the Plan.


6.5           Intellectual Property Rights.  In the event Bank provides any
software or hardware to AMO, Bank has the legal right to such software or
hardware and the right to permit AMO to use such software or hardware, and such
use shall not violate any intellectual property rights of any third party.  Any
software, hardware or technology provided by or on behalf of Bank is without
warranty of merchantability or warranty of fitness for any particular use, and
is provided “AS-IS”, but nothing in this Section 6.5 shall relieve Bank of its
obligations set forth elsewhere in this Agreement (including but not limited to
Section 2 and Section 3 with respect the performance of its systems and
operations.  Any software or other technology developed by Bank or its
Affiliates or developed for Bank or its Affiliates at Bank’s expense, to
facilitate the Plan, including but not limited to, software and software
modifications developed in response to AMO’s request or to accommodate AMO’s
special requirements and all derivative works, regardless of the developer
thereof, will remain the exclusive property of Bank and/or its
Affiliates.  Nothing in this Agreement shall be deemed to convey a proprietary
interest to AMO or any third party in any of the software, hardware, technology
or any of the derivative works thereof which are owned or licensed by Bank
and/or its Affiliates, and AMO shall return to Bank all materials containing
such intellectual property upon termination of this Agreement.


6.6           WFNNB Account Portfolio Purchase/Sale Agreement.  Bank has entered
into the WFNNB Account Portfolio Purchase/Sale Agreement with World Financial
Network National Bank and the same is in full force and effect on the date
hereof and constitutes the legal and binding obligation of Bank and, to the
knowledge of Bank, World Financial Network National Bank.



 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
29

--------------------------------------------------------------------------------

 

SECTION 7.  COVENANTS OF BANK


Bank hereby covenants and agrees as follows:


7.1           Notices of Changes.  Bank will as soon as reasonably possible
notify AMO of any:  (a) change in the name or form of business organization of
Bank, change in the location of its chief executive office or the location of
the office where its records concerning the Plan are kept; (b) merger or
consolidation of Bank or the sale of a significant portion of its stock or of
any substantial amount of its assets not in the ordinary course of business or
any change in the control of Bank; (c) material adverse change in its financial
condition or operations; or (d) litigation, whether actual, pending or
threatened, which would have a material adverse effect on the Plan or on Bank’s
ability to fulfill any of its obligations hereunder or thereunder. Bank will
furnish such additional information with respect to any of the foregoing as AMO
may request for the purpose of evaluating the effect of such transaction on the
financial condition and operations of Bank and on the Plan.


7.2.           Intentionally Omitted.


7.3           Access Rights.  Subject to (b) below, Bank will permit, once per
Plan Year unless AMO has reasonable cause to do so more than once, authorized
representatives designated by AMO, at AMO’s expense, to visit its facilities
and  inspect, to the extent permitted by Applicable Law, any of Bank’s books and
records pertaining to Purchases and any category of payments owed by one party
to the other, and to make copies and take extracts there from, and to discuss
the same with its officers and independent public accountants, all at reasonable
times during normal business hours.  Bank shall permit AMO, once per Plan Year,
during normal business hours and upon reasonable notice, and in a manner which
does not disrupt the operations, to visit the offices at which services relating
to the Plan are provided, to review the activities of Bank and its
subcontractors.


(b)           Bank’s obligations under (a) shall not be required to the extent
that (i) such access is prohibited by Applicable Law, (ii) such records are
legally privileged, (iii) such records are Bank planning documents or those of
any of its Affiliates, operating budgets, management reviews or employee
records, or (iv) such records relate to other clients of, or credit programs
operated by, Bank.


7.4           Bank’s Business.  Bank shall do or cause to be done all things
necessary to preserve and keep in full force and affect its corporate existence
and to comply with all Applicable Laws in connection with its business and the
issuance of credit by Bank.


7.5           Insurance.  Bank shall maintain insurance policies with insurers
and in such amounts and against such types of loss and damage as are customarily
maintained by other banks engaged in similar businesses as Bank.


7.6           Business Continuation/Disaster Recovery Plan.  Bank shall maintain
a plan designed to mitigate damages resulting from Force Majeure or other causes
that would threaten operation of Bank’s business and/or loss or exposure of
information requiring protection as described in Sections 2.8 and 10.17.



 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
30

--------------------------------------------------------------------------------

 

7.7           Compliance with Law.  Any action or inaction taken by Bank (where
Bank has a duty to act) in connection with the Plan shall be in compliance with
all Applicable Law except where the failure to so comply does not or will not
have an adverse effect on the Bank, AMO or the Plan.


7.8            Termination of WFNNB Account Portfolio Purchase/Sale Agreement;
Termination of WFNNB Program Agreement.


(i) Bank shall not (i) extend the “Transfer Date” (as such term is defined in
the WFNNB Account Portfolio Purchase/Sale Agreement) beyond January 31, 2009 or
(ii) otherwise amend, waive, supplement or modify the WFNNB Account Portfolio
Purchase/Sale Agreement in any manner that would reasonably be expected to
materially adversely affect AMO or its Affiliates (including, after the Closing,
Norm Thompson Outfitters Inc.), in each case, without the prior written consent
of AMO.  If the WFNNB Account Portfolio Purchase/Sale Agreement is terminated,
Bank and AMO shall endeavor in good faith until the expiration of the Term or
earlier termination of this Agreement in accordance with its terms to execute an
Account Portfolio Purchase/Sale Agreement with an Approved Replacement Purchaser
which is in a form reasonably acceptable to AMO and Bank and contains terms that
in the aggregate are not materially less favorable to Bank than those contained
in the WFNNB Account Portfolio Purchase/Sale Agreement as set forth in Section
5.10.  Any sale pursuant to such Account Portfolio Purchase/Sale Agreement
entered into with an Approved Replacement Purchaser shall be subject to the
payment provisions set forth in the proviso to Section 5.10.


(ii)  In connection with the termination of this Agreement on account of a
Conversion, Bank shall use commercially reasonable efforts to assist AMO with
the transition of the Plan to a Program Provider pursuant to a Program Agreement
reasonably acceptable to AMO.  In connection therewith, Bank shall be
responsible for the items set forth as Bank’s obligations under the Conversion
Plan including the cost of transitioning the Plan from the current processing
system utilized by Bank to such Program Provider (it being agreed that Bank
shall not be responsible for any of such Program Provider’s costs in connection
therewith), but excluding any expenses incurred in the transition or development
of information technology systems that allow AMO to interface with such Program
Provider.


SECTION 8.  INDEMNIFICATION


8.1           Indemnification Obligations.  (a) AMO shall be liable to and shall
indemnify and hold harmless Bank and its Affiliates and their respective
officers, directors, employees, subcontractors and their successors and assigns
(collectively “Bank Indemnified Parties”) from any and all Losses (as
hereinafter defined) incurred by them by reason of:  (i) AMO’s breach of any
representation, warranty or covenant hereunder; (ii) AMO’s failure to perform
its obligations hereunder; (iii) any property damage or personal injury damage
caused by or related to Goods or Services charged to an Account; (iv) any action
or failure to act (where there was a duty to act) by AMO related to the Plan
and/or as otherwise provided for in this Agreement; (v) AMO having caused Losses
to third parties, where such third parties have sought recovery from Bank
Indemnified Parties; and (vi) Bank’s defending against claims described in
(v).  In any case, AMO’s liability does not extend to Losses proximately arising
from an act or failure to act by Bank Indemnified Parties.

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
31

--------------------------------------------------------------------------------

 



(b)           Bank shall be liable to and shall indemnify and hold harmless AMO
and its Affiliates and their respective officers, directors, employees,
sub-contractors and their successors and assigns (collectively, “AMO Indemnified
Parties”) from any and all losses incurred by reason of:  (i) Bank’s breach of
any representation, warranty or covenant hereunder; (ii) Bank’s failure to
perform its obligations hereunder; and (iii) any action or failure to act (where
there was a duty to act) by Bank and its officers, directors, and employees
relating to the Plan and/or as otherwise provided for in this Agreement;
(iv)  Bank having caused Losses to third-parties, where such third-parties have
sought recovery from AMO Indemnified Parties; and (v) Bank’s defending against
claims described in (iv).  In any case, Bank’s liability does not extend to
Losses proximately arising from an act or failure to act by AMO Indemnified
Parties.


(c)           For purposes of this Section 8.1 the term “Losses” shall mean any
liability, damage, costs, fees, losses, judgments, penalties, fines, and
expenses, including without limitation, any reasonable attorneys’ fees,
disbursements, settlements (which require the other party’s consent which shall
not be unreasonably withheld), and court costs, reasonably incurred by Bank,
AMO, or a third party, as the case may be, without regard to whether or not such
Losses would be deemed material under this Agreement; provide however, that
Losses shall not include any overhead costs that either party would normally
incur in conducting its everyday business.


8.2           LIMITATION ON LIABILITY.  (a)  IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER PARTY FOR ANY INCIDENTAL, INDIRECT, PUNITIVE, SPECIAL OR
CONSEQUENTIAL DAMAGES THE OTHER PARTY INCURS OR CLAIMS TO HAVE INCURRED ARISING
OUT OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT THIS LIMITATION SHALL NOT APPLY
WITH RESPECT TO A PARTY’S INTENTIONAL BREACH OF THIS AGREEMENT.


(b)           BANK’S TOTAL ANNUAL LIABILITY TO AMO FOR ALL DAMAGES INCURRED BY
IT, FOR ANY CAUSE WHATSOEVER DURING ANY CALENDAR YEAR OF THE TERM OF THIS
AGREEMENT, SHALL NOT EXCEED ONE MILLION DOLLARS ($1,000,000.00).  BANK’S TOTAL
CUMULATIVE LIABILITY TO AMO FOR ALL DAMAGES INCURRED BY IT, FOR ANY CAUSE
WHATSOEVER, SHALL NOT EXCEED FIVE MILLION DOLLARS ($5,000,000.00); PROVIDED,
HOWEVER, THAT THIS LIMITATION SHALL NOT APPLY WITH RESPECT TO BANK’S INTENTIONAL
BREACH OF THIS AGREEMENT OR TO BANK’S OBLIGATION TO PAY ANY SPECIFIC AMOUNTS DUE
AMO AS SPECIFIED UNDER THIS AGREEMENT (SUCH AS NET PROCEEDS, ETC.).


(c)           AMO’S TOTAL ANNUAL LIABILITY TO BANK FOR ALL DAMAGES INCURRED BY
IT, FOR ANY CAUSE WHATSOEVER OCCURRING DURING ANY CALENDAR YEAR OF THE TERM OF
THIS AGREEMENT, SHALL NOT EXCEED ONE MILLION DOLLARS ($1,000,000.00).  AMO’S
TOTAL CUMULATIVE LIABILITY TO BANK FOR ALL DAMAGES IT INCURS, FOR ANY CAUSE
WHATSOEVER, SHALL NOT EXCEED FIVE MILLION DOLLARS ($5,000,000.00); PROVIDED,
HOWEVER, THAT THIS LIMITATION SHALL NOT APPLY WITH RESPECT TO AMO’S INTENTIONAL
BREACH OF THIS AGREEMENT OR TO AMO’S OBLIGATION TO PAY ANY SPECIFIC AMOUNTS DUE

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
32

--------------------------------------------------------------------------------

 

BANK AS SPECIFIED UNDER THIS AGREEMENT (SUCH AS CHARGEBACKS, DISCOUNT FEES,
INSERT FEES, ETC.).


8.3           NO WARRANTIES.  EXCEPT AS PROVIDED HEREIN, THERE ARE NO EXPRESS OR
IMPLIED WARRANTIES, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE, RESPECTING THE SERVICES AND/OR OTHER PRODUCTS
SOLD OR PROVIDED BY BANK PURSUANT TO THIS AGREEMENT.


8.4           Notification of Indemnification; Conduct of Defense.  (a) In no
case shall the indemnifying party be liable under Section 8.1 of this Agreement
with respect to any claim or claims made against the indemnified party or any
other person so indemnified unless it shall be notified in writing of the nature
of the claim within a reasonable time after the assertion thereof. However,
failure to so notify the indemnifying party shall not relieve it from any
liability which it may have under other provisions of this Agreement, except to
the extent that the indemnifying party’s right to defend the matter is
materially and irrevocably prejudiced by such failure to give prompt notice.


(b)           The indemnifying party shall be entitled to participate, at its
own expense, in the defense of any suit brought against the indemnified party
which gives rise to a claim against the indemnifying party.  Alternatively, the
indemnified party may elect to assume defense of such claim, but must do so
within a reasonable time after receiving notice of the claim.  However, if the
indemnifying party so elects to assume the defense, such defense shall be
conducted by counsel chosen by the indemnifying party  and approved by the
indemnified party (or the person or persons so indemnified, who are the
defendant or defendants in any suit so brought), which approval shall not be
unreasonably withheld.  Once the indemnifying party has retained counsel
approved by the indemnifying party, the indemnified party (or the person or
persons so indemnified who are the defendant or defendants in the suit), shall
bear the fees and expenses of any additional counsel it chooses to retain.


SECTION 9.  TERM, EXPIRATION AND TERMINATION


9.1           Term and Expiration.  Upon execution by authorized representatives
of both parties, and unless terminated as provided herein, this Agreement shall
become effective as of the date hereof and remain in effect until the earlier to
occur of (x) the Conversion Date and (y) January 31, 2010 (such period, the
“Term”).


9.2           Termination with Cause by Bank; Bank Termination Events.  Any of
the following conditions or events shall constitute a “Bank Termination Event”
hereunder, and Bank may terminate this Agreement immediately if such a Bank
Termination Event occurs by providing written notice of such decision to AMO
setting forth Bank’s reason for termination and the effective date of
termination:


(a)           If AMO shall:  (i) generally not pay its debts as they become due;
(ii) file, or consent by answer or otherwise to the filing against it, of a
petition for relief, reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy or insolvency
law of any jurisdiction; (iii) make an assignment for the benefit of its
creditors; (iv) consent to the appointment of a custodian, receiver, trustee or
other officer with

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
33

--------------------------------------------------------------------------------

 

similar powers of itself or of any substantial part of its property; (v) be
adjudicated insolvent or be liquidated; (vi) take corporate action for the
purpose of any of the foregoing and such event shall materially adversely affect
the ability of AMO to perform under this Agreement or the Plan; (vii) have a
materially adverse change in its financial condition; or (viii) receive an
adverse opinion by its auditors or accountants as to its viability as a going
concern; or (ix) breach or fail to perform or observe any covenant or other term
contained in any creditor loan agreement, debt instrument or any other material
agreement to which it is bound, which breach or failure, if left uncured could
result in a default of such agreement, except in each such case if the creditor
waives rights of foreclosure or acceleration under such agreement in writing or
such breach otherwise does not trigger an acceleration of amounts owed under
such agreement; or


(b)           If a court or government authority of competent jurisdiction shall
enter an order appointing, without consent by AMO, a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, or if an order for relief shall be
entered in any case or proceeding for liquidation or reorganization or otherwise
to take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding up or liquidation of AMO, or if any petition
for any such relief shall be filed against AMO and such petition shall not be
dismissed within sixty (60) days; or


(c)           If AMO shall materially default (or default in such a manner that
it has a material adverse impact on Bank and/or the Plan) in the performance of
or compliance with any term or violate any of the covenants, representations,
warranties or agreements contained in this Agreement and AMO shall not have
remedied such default within thirty (30) days after written notice thereof shall
have been received by AMO from Bank; or


(d)           If at any time the type of Goods and/or Services sold by AMO
materially changes from the type of Goods and/or Services sold by AMO on the
date of execution of this Agreement; or


(e)           If at any time AMO eliminates or ceases operations of Sales
Channels which, immediately prior to such elimination or cessation, account for
more than twenty percent (20%) of AMO’s sales volume  in the aggregate (or
announces or notifies Bank of an intent or anticipation of the foregoing); or  


(f)           If there are any changes in business practices of AMO that have a
material adverse effect on this Agreement or the Plan.




           9.3           Termination with Cause by AMO; AMO Termination
Events.  Any of the following conditions or events shall constitute a “AMO
Termination Event” hereunder, and AMO may terminate this Agreement immediately
if such AMO Termination Event occurs by providing written notice of such
decision to Bank setting forth AMO’s reason for termination and the effective
date of termination,:


(a)           If Bank shall:  (i) generally not be paying its debts as they
become due; (ii) file or consent by answer or otherwise to the filing against
it, of a petition for relief, reorganization or arrangement or any other
petition in bankruptcy, for liquidation or to take advantage of any

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
34

--------------------------------------------------------------------------------

 

bankruptcy or insolvency law of any jurisdiction; (iii) make an assignment for
the benefit of its creditors; (iv) consent to the appointment of a custodian,
receiver, trustee or other officer with similar powers for itself or of any
substantial part of its property; (v) be adjudicated insolvent or be liquidated;
or (vi) take corporate action for the purpose of any of the foregoing and such
event shall materially adversely affect the ability of Bank to perform under
this Agreement or the operation of the Plan and such event shall materially
adversely affect the ability of Bank to perform under this Agreement or the
Plan; or (vii) have a materially adverse change in its financial condition; or
(viii) receive an adverse opinion by its auditors or accountants as to its
viability as a going concern; or (ix) breach or fail to perform or observe any
covenant or other term contained in any creditor loan agreement, debt instrument
or any other material agreement to which it is bound, which breach or failure,
if left uncured could result in a default of such agreement except in each such
case if the creditor waives rights of foreclosure or acceleration under such
agreement in writing or such breach otherwise does not trigger an acceleration
of amounts owed under such agreement; or


(b)           If a court or government authority of competent jurisdiction shall
enter an order appointing, without consent by Bank, a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, or if an order for relief shall be
entered in any case or proceeding for liquidation or reorganization or otherwise
to take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding up or liquidation of Bank, or if any petition
for any such relief shall be filed against Bank and such petition shall not be
dismissed within sixty (60) days; or


(c)           Except with respect to the Service Standards, if Bank shall
default in the performance of or compliance with any term or violates any of the
covenants, representations, warranties or agreements contained in this Agreement
and Bank shall not have remedied such default within thirty (30) days (ten (10)
days in the case of failure to pay AMO pursuant to Section 3.6(a)) after written
notice of the default thereof shall have been received by Bank from AMO; or


(d)           If Bank fails for three (3) consecutive months to perform any one
of the same Service Standards in a Service Factor Category, and such failure is
not the result of an act of AMO, or as a result of a force majeure event
specified in Section 10.11, and Bank fails to remedy such failure within thirty
(30) days after receipt of written notice from AMO;


(e)           If there are any changes in business practices of Bank that have a
material adverse effect on this Agreement or the Plan; or


(f)           Upon 90 days’ prior written notice from AMO to Bank (and, for the
avoidance of doubt, without any further obligation under Section 5.10) (which
notice may not be delivered prior to the first to occur of (i) January 31, 2009
and (ii) such date as World Financial Network National Bank shall have notified
AMO (or any of its Affiliates) that a closing under the WFNNB Account Portfolio
Purchase/Sale Agreement is not expected to occur (whether by reason of
termination of such WFNNB Account Portfolio Purchase/Sale Agreement or
otherwise)).


9.4           Termination of Particular State.  In addition, Bank may terminate
the operation of the Plan in a particular state or jurisdiction if the
Applicable Law of the state or jurisdiction

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
35

--------------------------------------------------------------------------------

 

is amended or interpreted in such a manner so as to render all or any part of
the Plan illegal or unenforceable, and in such event Bank will, if requested,
assist AMO with finding a new credit provider for such state or jurisdiction.


9.5           Liquidation/Purchase of Accounts and Additional Termination
Provisions.


(a)           AMO's Option to Purchase the Accounts.


(i)           If this Agreement expires or is terminated by either party for
whatever reason prior to the closing under an Account Portfolio Purchase/Sale
Agreement, AMO has the option to purchase from, or arrange the purchase by a
third party nominated or selected by AMO (a "Nominated Purchaser") from, Bank
the Accounts, except for any Accounts which are charged off or inactive or
otherwise mutually deemed ineligible by AMO and Bank (it being agreed that the
Ineligible Accounts as defined in the WFNNB Account Portfolio Purchase/Sale
Agreement shall be ineligible Accounts), on such terms and conditions mutually
acceptable to AMO (or a Nominated Purchaser) and Bank, including commercially
reasonable representations and warranties.  AMO and Bank hereby agree that the
terms of the WFNNB Account Portfolio Purchase/Sale Agreement are mutually
acceptable.


(ii)           The purchase option given by Section 9.5(i) is exercisable by AMO
or the Nominated Purchaser serving notice on Bank within sixty (60) days after
the expiration or termination of this Agreement.


(iii) If such purchase option is exercised, AMO or the Nominated Purchaser must
complete the purchase of the Accounts within ninety (90) days after the notice
has been given pursuant to Section 9.5(ii); provided, however, that such times
may be extended for required regulatory approvals, rating agency consents, and
to complete any interim servicing obligation agreed to by AMO and Bank. The date
of such completion shall be the "Plan Purchase Date."


(iv) The purchase price for the Accounts shall be shall be equal to 100% of the
face value of the Accounts (excluding ineligible accounts referred to in Section
9.5 (i) above) and the receivables related thereto, including without limitation
all accrued finance charges and fees.


(v) The parties will use reasonable commercial efforts to minimize transaction
costs. Once a purchase agreement for purchase of Accounts has been executed,
Bank shall transfer to AMO or the Nominated Purchaser all right title and
interest in and to the Accounts and the related receivables and provide AMO or
the Nominated Purchaser with access to the Accounts and such other information
related thereto as agreed upon by Bank and AMO or the Nominated Purchaser.


(b)           If Purchase Option Is not Exercised.


If this Agreement is terminated and AMO (or a Nominated Purchaser) does not give
written notice to Bank of the exercise of the its option to purchase the
Accounts as set forth in Section 9.5(a), in addition to all other remedies
available to the parties at law or in equity as a result of any default
hereunder:

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
36

--------------------------------------------------------------------------------

 

(i)           subject to clauses (ii) through (iv) below, AMO shall have no
further rights whatsoever in the Accounts;


(ii)           Bank may use AMO Marks solely to communicate with Cardholders in
connection with the billing and collection of Accounts and as otherwise required
by Applicable Law until the Account balances have been collected in full or
written-off and liquidated, prior notice of which shall be provided by Bank to
AMO; provided that Bank shall provide AMO with a reasonable opportunity to
comment on all such communications which use any AMO Mark;


(iii)           Bank shall, at its own expense, terminate and wind up the Plan
which may include any or all of the following, all of which shall be performed
in accordance with Applicable Law:


(1) in the event the applicable Cardholder has an account under another credit
card program originated and maintained by Bank, Bank shall have the right to
transfer such Cardholder’s Account Balance to such other account;


(2)  Bank shall have the right to convert any or all of the Accounts to a
general purpose credit card account maintained by Bank (e.g. VISA, Mastercard,
etc.);


(3) Bank shall have the right to sell any or all of the Accounts to a third
party bank or financial institution (which may but need not be an Approved
Replacement Purchaser), provided such sale shall not be subject to the
provisions of Section 5.10); and


 (4) Bank shall be entitled to liquidate any or all of the Accounts in
accordance with its commercially reasonable collection policies and practices;
provided, however, in the event Bank determines to adopt collection policies and
practices for effectuating the liquidation process which differ from its
policies and practices applicable to its non-liquidating portfolios, Bank shall
take into account in making such determination the preservation of AMO’s
existing customer relationships as well as the efficiency of the liquidation
process and the recovery of the Account Balances.  In the event AMO desires Bank
to send a letter to Cardholders that have receivable balances owed to the Bank
regarding the termination and/or liquidation of the Accounts, Bank shall send
such letter to such Cardholders (in form and content reasonably agreed by the
parties) at AMO’s sole cost and expense.




(c)           Transition Assistance.  If the WFNNB Program Agreement shall
terminate prior to the end of the Term of this Agreement, AMO shall be
responsible for any expenses, fees or costs incurred by AMO or any new provider
under a Program Agreement during the course of such transition and conversion
process except for the conversion costs to be borne by Bank as set forth in the
Conversion Plan unless the WFNNB Program Agreement is terminated as a result of
an AMO default thereunder first occurring after the Closing Date (and the WFNNB
Portfolio Account Purchase/Sale Agreement is terminated as a result thereof), in
which event such costs shall be borne by AMO.



 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
37

--------------------------------------------------------------------------------

 

SECTION 10.  MISCELLANEOUS


10.1                      Entire Agreement.  This Agreement constitutes the
entire Agreement and supersedes all prior agreements and understandings, whether
oral or written, among the parties hereto with respect to the subject matter
hereof and merges all prior discussions between them.


10.2                      Coordination of Public Statements.  Except as required
by Applicable Law, neither party will make any public announcement of the Plan
or provide any information concerning the Plan to any representative of any
news, trade or other media without the prior approval of the other party, which
approval will not be unreasonably withheld.  Neither party will respond to any
inquiry from any public or governmental authority, except as required by
Applicable Law, concerning the Plan without prior consultation and coordination
with the other party.


10.3                      Amendment.  Except as otherwise provided for in this
Agreement, the provisions herein may be modified only upon the mutual written
agreement of the parties; provided that, prior to Closing, in no event shall any
modification to this Agreement be made or effective without the prior written
consent of Norm Thompson.


10.4                      Successors and Assigns.  This Agreement and all
obligations and rights arising hereunder shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, transferees and
assigns.  Assignment. Neither party may assign this Agreement or any of its
rights hereunder in any manner without the prior written consent of the other
party, except such consent shall not be required if such assignment is in
connection with an acquisition of control of AMO by an entity other than an
Affiliate of AMO, or an acquisition of control of Bank by an entity other than
an Affiliate of Bank, as the case may be, or sale of substantially all of the
assets of AMO or Bank, as the case may be.


10.5                      Waiver.  No waiver of the provisions hereto shall be
effective unless in writing and signed by the party to be charged with such
waiver.  No waiver shall be deemed to be a continuing waiver in respect of any
subsequent breach or default either of similar or different nature unless
expressly so stated in writing.  No failure or delay on the part of either party
in exercising any power or right under this Agreement shall be deemed to be a
waiver, nor does any single or partial exercise of any power or right preclude
any other or further exercise, or the exercise of any other power or right.


10.6                      Severability.  If any of the provisions or parts of
the Agreement are determined to be illegal, invalid or unenforceable in any
respect under any applicable statute or rule of law, such provisions or parts
shall be deemed omitted without affecting any other provisions or parts of the
Agreement which shall remain in full force and effect, unless the declaration of
the illegality, invalidity or unenforceability of such provision or provisions
substantially frustrates the continued performance by, or entitlement to
benefits of, either party, in which case this Agreement may be terminated by the
affected party, without penalty.


10.7                      Notices.  All communications and notices pursuant
hereto to either party shall be in writing and addressed or delivered to it at
its address shown below, or at such other address as may be designated by it by
notice to the other party, and shall be deemed given

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
38

--------------------------------------------------------------------------------

 

when delivered by hand, or two (2) Business Days after being mailed (with
postage prepaid) or when received by receipted courier service:


If to Bank:
Spirit of America National Bank
1103 Allen Drive
Milford, Ohio 45150
Attn.: President
 
 
 
With a Copy to:
Spirit of America National Bank
450 Winks Lane
Bensalem, PA 19020
Attn.:  General Counsel
If to AMO:
Arizona Mail Company, Inc.
c/o Orchard Brands, Inc.
30 Tozer Road
Beverly, MA 01915
Attn.:  David Walde
Chief Financial Officer
 
With a Copy to:
Kirkland & Ellis LLP
555 California Street
San Francisco, California 94104
Attn: Nathan Shinn
 



10.8                      Captions and Cross-References.  The table of contents
and various captions in this Agreement are included for convenience only and
shall not affect the meaning or interpretation of any provision of this
Agreement.  References in this Agreement to any Section are to such Section of
this Agreement.


10.9                      GOVERNING LAW / WAIVER OF JURY TRIAL.  THIS AGREEMENT
SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
OHIO, REGARDLESS OF THE DICTATES OF OHIO CONFLICTS OF LAW, AND THE PARTIES
HEREBY SUBMIT TO EXCLUSIVE JURISDICTION AND VENUE IN THE UNITED STATES FEDERAL
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF OHIO OR ANY OF THE STATE COURTS
LOCATED IN FRANKLIN COUNTY, OHIO.  EACH PARTY HEREBY WAIVES ITS RIGHT TO A JURY
TRIAL.


10.10                      Counterparts.  This Agreement may be signed in one or
more counterparts, all of which shall be taken together as one agreement.


10.11                      Force Majeure.  Neither party will be responsible for
any failure or delay in performance of its obligations under this Agreement
because of circumstances beyond its reasonable control, and not due to the fault
or negligence of such party, including, but not limited to, acts of God, flood,
criminal acts, fire, riot, computer viruses or hackers where such party has
utilized commercially reasonable means to prevent the same, accident, strikes or
work stoppage, embargo, sabotage, terrorism, inability to obtain material,
equipment or phone lines, government action (including any laws, ordinances,
regulations or the like which restrict or prohibit the providing of the services
contemplated by this Agreement), and other causes whether or not of the same
class or kind as specifically named above.  In the event a party is unable to
perform substantially for any of the reasons described in this Section, it will
notify the other party promptly of its inability so to perform, and if the
inability continues for at least one hundred eighty (180) consecutive days
(thirty (30) days in the cases of credit authorizations and processing of new
Accounts), the party so notified may then terminate this Agreement
forthwith.  This provision shall not, however, release the party unable to
perform

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
39

--------------------------------------------------------------------------------

 

from using its best efforts to avoid or remove such circumstance and such party
unable to perform shall continue performance hereunder with the utmost dispatch
whenever such causes are removed.


10.12                      Relationship of Parties.  This Agreement does not
constitute the parties as partners or joint venturers and neither party will so
represent itself.


10.13                      Survival.  No termination of this Agreement shall in
any way affect or impair the powers, obligations, duties, rights, indemnities,
liabilities, covenants or warranties and/or representations of the parties with
respect to times and/or events occurring prior to such termination.  No powers,
obligations, duties, rights, indemnities, liabilities, covenants or warranties
and/or representations of the parties with respect to times and/or events
occurring after termination shall survive termination except for the following
Sections and their corresponding schedules: Section 2.10, Section 3.3, Section
3.5, Section 3.6, Section 3.8, Section 3.9, Section 3.10, Section 8, Section
9.5, Section 10.7, Section 10.9, Section 10.11, Section 10.17 and Section 10.18.


10.14                      Mutual Drafting.  This Agreement is the joint product
of AMO and Bank and each provision hereof has been subject to mutual
consultation, negotiation and agreement of AMO and Bank; therefore to the extent
any language in this Agreement is determined to be ambiguous, it shall not be
construed for or against any party based on the fact that either party
controlled the drafting of the document.


10.15                      Independent Contractor.  The parties hereby declare
and agree that Bank is engaged in an independent business, and shall perform its
obligations under this Agreement as an independent contractor; that any of
Bank’s personnel performing the services hereunder are agents, employees,
Affiliates, or subcontractors of Bank and are not agents, employees, Affiliates,
or subcontractors of AMO; that Bank has and hereby retains the right to exercise
full control of and supervision over the performance of Bank’s obligations
hereunder and full control over the employment, direction, compensation and
discharge of any and all of the Bank’s agents, employees, Affiliates, or
subcontractors, including compliance with workers’ compensation, unemployment,
disability insurance, social security, withholding and all other federal, state
and local laws, rules and regulations governing such matters; that Bank shall be
responsible for Bank’s own acts and those of Bank’s agents, employees,
Affiliates, and subcontractors; and that except as expressly set forth in this
Agreement, Bank does not undertake by this Agreement or otherwise to perform any
obligation of AMO, whether regulatory or contractual, or to assume any
responsibility for AMO’s business or operations.


10.16                      No Third Party Beneficiaries.  The provisions of this
Agreement are for the benefit of the parties hereto and not for any other person
or entity; provided that the parties agree that Norm Thompson shall be a third
party beneficiary of the Agreement solely for purposes of Section 10.3.


10.17                      Confidentiality and Security Control.


(a)           Confidential Information.  Except as specifically provided in this
Section 10.17, neither party shall disclose any Confidential Information
(defined below) which it learns as a

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
40

--------------------------------------------------------------------------------

 

result of negotiating or implementing this Agreement. “Confidential Information”
shall mean information not of a public nature concerning the business or
properties of the other party including, without limitation: the terms and
conditions of this Agreement (as well as proposed terms and conditions of any
amendments, renewals, or extensions of this Agreement), any proposed and/or
agreed upon terms and conditions of any other credit card program agreement
between the parties and/or their Affiliates, sales volumes, test results, and
results of marketing programs, Plan reports and files generated by Bank (in the
case of Bank), trade secrets, business and financial information, source codes,
business methods, procedures, know-how and other information (including but not
limited to intellectual property) of every kind that relates to the business of
either party.   For the avoidance of doubt, the confidential information
protected by this Section 10.17 shall include the names and addresses and other
information relating to the Cardholders, and such information shall be the
exclusive property of AMO following the Closing, recognizing that certain of
such Cardholders may also have made purchases from Bank and its affiliates other
than AMO (other than purchases under this Agreement) and the names and addresses
and other information relating to such Cardholders, to the extent such
information relates solely to such transactions with Bank and such Affiliates of
Bank (other than AMO) shall be the exclusive property of the Bank and its
Affiliates following the Closing.


However, the definition of “Confidential Information” specifically excludes
information which:


(i)           is generally known to the trade or to the public at the time of
such disclosure; or


(ii)           becomes generally known to the trade or the public subsequent to
the time of such disclosure; provided, however, that such general knowledge is
not the result of a disclosure in violation of this Section 10.17; or


(iii)           is obtained by a party from a source other than the other party,
without breach of this Agreement or any other obligation of confidentiality or
secrecy owed to such other party or any other person or organization; or


(iv)           is independently conceived and developed by the disclosing party
and proven by the disclosing party through tangible evidence not to have been
developed as a result of a disclosure of information to the disclosing party, or
any other person or organization which has entered into a confidential
arrangement with the non-disclosing party.


(b)           Other Protected Information. The use and/or disclosure of any
Consumer Personal Information, AMO Customer Information, and/or Bank Cardholder
Information shall be subject to Applicable Law, Section 2.8, and this Section
10.17.


(c)           Permitted Uses and Disclosures.


(i) Nothing in this Section 10.17 shall be interpreted to mean that a party is
restricted with respect to the use or disclosure of Confidential Information
which it owns. The parties may also disclose any Consumer Personal Information
or Confidential Information under the

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
41

--------------------------------------------------------------------------------

 

following circumstances.  First, to the extent disclosure is required by
Applicable Law.  Second, to the extent disclosure is both permitted by
Applicable Law and either necessary for the performance of the disclosing
party’s obligation under this Agreement and/or agreed to in writing by the other
party, provided that:  (i) prior to disclosing any such information to any third
party, the party making the disclosure (to the third party) shall give notice to
the other party of the nature of such disclosure and of the fact that such
disclosure will be made; and (ii) prior to filing a copy of this Agreement
(whole or partial) with any governmental authority or agency, the filing party
will consult with the other party with respect to such filing and shall redact
such portions of this Agreement which the other party requests be redacted,
unless, in the filing party’s reasonable judgment based on the advice of its
counsel (which advice shall have been discussed with counsel to the other
party), the filing party concludes that such request is inconsistent with the
filing party’s obligations under Applicable Law.


(ii) Nothing in this Section 10.17 shall be interpreted to mean that a party is
restricted with respect to the use or disclosure of Confidential Information in
connection with disclosure (A) prior to January 31, 2009 (or the earlier
termination of the WFNNB Account Portfolio Purchase/Sale Agreement), to World
Financial Network National Bank in connection with the performance of the
obligations set forth in the WFNNB Account Portfolio Purchase/Sale Agreement and
the WFNNB Program Agreement and (B) thereafter, to prospective purchasers of the
Accounts and prospective program providers in connection with the efforts of AMO
and Bank to enter into a Account Portfolio Purchase/Sale Agreement and a Program
Agreement.


(d)           Protecting Disclosed Information. When, pursuant to subsection (c)
above, one party discloses the other party’s Confidential Information or
Consumer Personal Information to the disclosing party’s Affiliate or a third
party, the disclosing party shall be responsible for ensuring that such
disclosure complies with Applicable Law.  Furthermore, the disclosing party
shall ensure that the Affiliate or third party executes a confidentiality
agreement provided by or approved in writing by the non-disclosing party, and
that it keeps all such information in confidence.  Each party covenants that at
all times it shall have in place procedures designed to assure that each of its
employees who is given access to the other party’s Consumer Personal Information
or Confidential Information shall protect the privacy of such information.  Each
party acknowledges that any breach of the confidentiality provisions of this
Agreement by it will result in irreparable damage to the other party and
therefore in addition to any other remedy that may be afforded by law any breach
or threatened breach of the confidentiality provisions of this Agreement may be
prohibited by restraining order, injunction or other equitable remedies of any
court.  The provisions of this Section 10.17 will survive termination or
expiration of this Agreement.


(e)           Protecting Stored Information.  Each party shall establish
commercially reasonable controls to ensure the confidentiality of any Consumer
Personal Information and the other’s Confidential Information.  Each party shall
also ensure that such information is not disclosed contrary to the provisions of
this Agreement, or any applicable privacy, security or other laws, rules, and
regulations.  Without limiting the foregoing, each party shall implement such
physical and other security measures as are necessary to (i) ensure the security
and confidentiality of any Consumer Personal Information and the other’s
Confidential Information, (ii) protect against any threats or hazards to the
security and integrity of such information, (iii) protect against any
unauthorized access to or use of such information, and

 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
42

--------------------------------------------------------------------------------

 

(iv) properly dispose of any Consumer Personal Information as required under
Applicable Law.  AMO shall promptly notify Bank in the event it believes, or has
reason to believe, that a confidentiality or security breach, or any other
unauthorized intrusion, has occurred with respect to Consumer Personal
Information.  AMO shall estimate the intrusion’s affect on Bank and shall
specify the corrective action taken and to be taken by AMO.


(f)           If, upon expiration or termination of this Agreement, AMO or its
designee does not purchase the Accounts from Bank pursuant to Section and
Schedule 9.5, AMO shall take appropriate measures to destroy or remove from its
systems Bank’s Cardholder, Confidential, and Consumer Personal
Information.  This includes but is not limited to any and all records regarding
Cardholders, whether in paper, electronic, or other form, that is maintained or
otherwise possessed by or on behalf of AMO, including a compilation of such
records.


If AMO or its designee does purchase the Accounts at such time, AMO’s obligation
to remove or destroy information shall apply only to any Bank Confidential
Information that is not comprised of Bank Cardholder Information or Consumer
Personal Information.


10.18                      Taxes.  AMO will be responsible for, and agrees to
pay, all sales, use, excise, and value-added taxes, or taxes of a similar nature
(excluding personal property taxes and taxes based on Bank’s income which shall
be borne by Bank), imposed by the United States, any state or local government,
or other taxing authority, on all services provided by Bank under this
Agreement.  The parties agree to cooperate with each other to minimize any
applicable sales, use, or similar tax and, in connection therewith, the parties
shall provide each other with any relevant tax information as reasonably
requested (including without limitation, resale or exemption certificates,
multi-state exemption certificates, information concerning the use of assets,
materials and notices of assessments).  All amounts set forth in this Agreement
are expressed and shall be paid in lawful U.S. dollars.




[Signature block on following page.]

































 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
43

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in manner
and form sufficient to bind them as of the date first above written.




ARIZONA MAIL ORDER COMPANY, INC.
SPIRIT OF AMERICA NATIONAL BANK
               
By:  ________________________
By:  _________________________
       
___________________________
____________________________
Printed Name
Printed Name
   
___________________________
____________________________
Title
Title


















 


PRIVATE LABEL CREDIT CARD PLAN AGREEMENT
 
44

--------------------------------------------------------------------------------

 
